

Exhibit 10.2


EXECUTION VERSION


Published CUSIP Number: 84857HAN0
Revolver CUSIP Number: 84857HAP5
Term A Loan CUSIP Number: 84857HAQ3


AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of June 6, 2016
among
SPIRIT AEROSYSTEMS, INC.,
as Borrower,
SPIRIT AEROSYSTEMS HOLDINGS, INC.,
as Parent Guarantor,
THE LENDERS REFERRED TO HEREIN,
and


BANK OF AMERICA, N.A.
as Administrative Agent




MIZUHO BANK,
as Syndication Agent
and
CITIBANK, N.A.
SCOTIABANC INC.
MORGAN STANLEY SENIOR FUNDING, INC.
and
ROYAL BANK OF CANADA,
as Co-Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as a Joint Lead Arranger and Sole Bookrunner
and


MIZUHO BANK,
as a Joint Lead Arranger









--------------------------------------------------------------------------------






TABLE OF CONTENTS




 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
34
1.03
Accounting Terms
34
1.04
Rounding
35
1.05
Times of Day
35
1.06
Letter of Credit Amounts
35
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
36
2.01
Commitments
36
2.02
Borrowings, Conversions and Continuations of Loans
40
2.03
Letters of Credit
41
2.04
Swing Line Loans
50
2.05
Prepayments
53
2.06
Termination or Reduction of Aggregate Revolving Commitments
54
2.07
Repayment of Loans
55
2.08
Interest
55
2.09
Fees
56
2.1
Computation of Interest and Fees
56
2.11
Evidence of Debt
57
2.12
Payments Generally; Administrative Agent’s Clawback
57
2.13
Sharing of Payments by Lenders
59
2.14
Cash Collateral
60
2.15
Defaulting Lenders
61
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
63
3.01
Taxes
63
3.02
Illegality
67
3.03
Inability to Determine Rates
68
3.04
Increased Costs
69
3.05
Compensation for Losses
70
3.06
Mitigation Obligations; Replacement of Lenders
71
3.07
Survival
71
3.08
Withholding Taxes
71
ARTICLE IV GUARANTY
71
4.01
The Guaranty
71
4.02
Obligations Unconditional
72
4.03
Reinstatement
73
4.04
Remedies
73
4.05
Rights of Contribution
73
4.06
Guarantee of Payment; Continuing Guarantee
74
4.07
Keepwell
74
4.08
Appointment of Borrower
74
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
74
5.01
Conditions of Initial Credit Extension
74
5.02
Conditions to all Credit Extensions
76



ii



--------------------------------------------------------------------------------




ARTICLE VI REPRESENTATIONS AND WARRANTIES
77
6.01
Organization, etc
77
6.02
Due Authorization, Non‑Contravention, etc
77
6.03
Government Approval, Regulation, etc
78
6.04
Validity, etc
78
6.05
Financial Information
78
6.06
No Material Adverse Effect
78
6.07
Litigation
78
6.08
Compliance with Laws and Agreements
79
6.09
Loan Party Information
79
6.1
Ownership of Properties
79
6.11
Taxes
79
6.12
Pension and Welfare Plans
80
6.13
Environmental Warranties
80
6.14
Regulations T, U and X
81
6.15
Disclosure; Accuracy of Information and Projected Financial Statements
81
6.16
Insurance
81
6.17
Labor Matters
81
6.18
Solvency
82
6.19
Securities
82
6.20
Sanctions; Anti-Corruption Laws
82
6.21
Subordination
82
6.22
EEA Financial Institution
83
ARTICLE VII AFFIRMATIVE COVENANTS
83
7.01
Financial Information, Reports, Notices, etc
83
7.02
Compliance with Laws, etc
86
7.03
Maintenance of Properties
86
7.04
Insurance
86
7.05
Books and Records; Visitation Rights; Maintenance of Ratings
86
7.06
Environmental Covenant
86
7.07
Existence; Conduct of Business
87
7.08
Performance of Obligations
87
7.09
Use of Proceeds
87
7.10
Payment of Taxes
88
ARTICLE VIII NEGATIVE COVENANTS
88
8.01
Liens
88
8.02
Priority Debt
90
8.03
Fundamental Changes; Line of Business
90
8.04
Investments, Loans, Advances, Guarantees and Acquisitions
91
8.05
Asset Sales
92
8.06
Restricted Payments
93
8.07
Transactions with Affiliates
94
8.08
Financial Covenants
94
8.09
Limitation on Activities of Parent Guarantor
95
8.10
Fiscal Year
95
8.11
Sanctions and Anti-Money Laundering Laws
95
8.12
Anti-Corruption Laws
95
8.13
Use of Proceeds
96
 
 
 








--------------------------------------------------------------------------------




ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
96
9.01
Events of Default
96
9.02
Action if Bankruptcy
98
9.03
Action if Other Event of Default
98
9.04
Action if Event of Termination
98
9.05
Application of Proceeds
98
ARTICLE X ADMINISTRATIVE AGENT
99
10.01
Appointment and Authority
99
10.02
Rights as a Lender
100
10.03
Exculpatory Provisions
100
10.04
Reliance by Administrative Agent
101
10.05
Delegation of Duties
101
10.06
Resignation of Administrative Agent
101
10.07
Non-Reliance on Administrative Agent and Other Lenders
103
10.08
No Other Duties; Etc
103
10.09
Administrative Agent May File Proofs of Claim
103
ARTICLE XI MISCELLANEOUS
104
11.01
Amendments, Etc
104
11.02
Notices and Other Communications; Facsimile Copies
106
11.03
No Waiver; Cumulative Remedies; Enforcement
108
11.04
Expenses; Indemnity; and Damage Waiver
108
11.05
Payments Set Aside
110
11.06
Successors and Assigns
111
11.07
Treatment of Certain Information; Confidentiality
115
11.08
Set-off
116
11.09
Interest Rate Limitation
116
11.10
Counterparts; Integration; Effectiveness
117
11.11
Survival of Representations and Warranties
117
11.12
Severability
117
11.13
Replacement of Lenders
117
11.14
Governing Law; Jurisdiction; Etc
118
11.15
Waiver of Right to Trial by Jury
119
11.16
Electronic Execution
120
11.17
USA PATRIOT Act
120
11.18
No Advisory or Fiduciary Relationship
120
11.19
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
121
11.20
Amendment and Restatement
121










--------------------------------------------------------------------------------








SCHEDULES


I    Lenders and Commitments
1.01(a)    Boeing Agreements
1.01(b)    Existing Letters of Credit
6.09    Loan Party Information
8.01(c)    Existing Liens
8.04    Existing Investments
8.05(k)    Real Property Interest Sales
11.02    Certain Addresses for Notices
EXHIBITS
2.01(c)(ii)    Form of Add-On Term Loan Joinder Agreement
2.02    Form of Loan Notice
2.04(b)    Form of Swing Line Loan Notice
2.05(a)    Form of Notice of Prepayment and/or Reduction/Termination of
Commitments
2.11(a)    Form of Revolving Note
2.11(b)     Form of Swing Line Note
2.11(c)    Form of Term A Note
2.11(d)    Form of Add-On Term Note
3.01    Forms of U.S. Tax Compliance Certificates (Forms 1-4)
7.01(c)    Form of Compliance Certificate
11.06    Form of Assignment and Assumption




ii



--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 6, 2016
among Spirit AeroSystems, Inc., a Delaware corporation (the “Borrower”), Spirit
AeroSystems Holdings, Inc., a Delaware corporation (the “Parent Guarantor”), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent, a
Swing Line Lender and an L/C Issuer.
The Borrower has requested that the Lenders provide $1,150,000,000 in credit
facilities (as such amount may be increased or decreased pursuant to the terms
hereof) for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person, or any division, line of business or
other business unit of another Person or at least a majority of the Voting Stock
of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
“Acquisition Agreement” shall have the meaning set forth in Section 2.01(c)(ii).
“Acquisition Financing Commitments” shall have the meaning set forth in Section
2.01(c)(ii).
“Act” has the meaning specified in Section 11.17.
“Add‑On Term Loan” has the meaning specified in Section 2.01(c)(ii).
“Add‑On Term Loan Commitment” means, as to each Add‑On Term Loan Lender, the
commitment of such Add‑On Term Loan Lender to make all or any portion of the
Add‑On Term Loan hereunder pursuant to the Add‑On Term Loan Lender Joinder
Agreement.
“Add‑On Term Loan Effective Date” has the meaning specified in Section
2.01(c)(ii).
“Add‑On Term Loan Lender” means each of the Persons identified as an “Add‑On
Term Loan Lender” in any Add‑On Term Loan Lender Joinder Agreement, together
with its successors and permitted assigns.
“Add‑On Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit 2.01(c)(ii), executed and delivered in
accordance with the provisions of Section 2.01(c)(ii).


1



--------------------------------------------------------------------------------




“Add‑On Term Loan Maturity Date” shall be as set forth in the applicable Add‑On
Term Loan Lender Joinder Agreement.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power to:
(a)    vote ten percent (10%) or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managing
general partners of such Person; or
(b)    direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
“Affiliate Transaction” has the meaning specified in Section 8.07.
“Aggregate Accrual” has the meaning specified in Section 2.08(d).
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Effectiveness Date is SIX HUNDRED FIFTY MILLION DOLLARS
($650,000,000.00).
“Agreement” means this Credit Agreement.
“Airbus” means Airbus S.A.S.
“Airbus Agreement” means (a) the Master Supply Agreement (ref: V020D08011500)
dated May 16, 2008, (b) the Work Package Agreement for Additional A350XWB Work
Packages (ref: S.15/V020D08011505), and (c) the Memorandum of Agreement (ref:
VxxCT1201057) dated February 2012, in each case between Airbus and the Borrower,
each as amended.
“Airbus Discontinuance” means the discontinuance of the A350 XWB Program such
that less than 200 shipsets will be delivered to Airbus pursuant to such
program.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02, Section 9.03,
or Section 9.04, or if the Aggregate Revolving Commitments have


2



--------------------------------------------------------------------------------




expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments, (b) with respect to such Lender’s portion
of the outstanding Term A Loan at any time, the percentage (carried out to the
ninth decimal place) of the outstanding principal amount of the Term A Loan held
by such Lender at such time and (c) with respect to such Lender’s portion of any
outstanding Add-On Term Loan at any time, the percentage (carried out to the
ninth decimal place) of the outstanding principal amount of such Add-On Term
Loan held by such Lender at such time. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule I or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
or in any documentation executed by such Lender in connection with an increase
in the Revolving Commitments or Add-On Term Loan pursuant to Section 2.01(c), as
applicable.
“Applicable Rate” means (a) with respect to an Add-On Term Loan, the
percentage(s) per annum set forth in the applicable Add-On Term Loan Lender
Joinder Agreement and (b) with respect to Revolving Loans, the Term A Loan,
Swing Line Loans, Letters of Credit and the Commitment Fee, the following
percentages per annum, based upon the Credit Rating as set forth below:

 
Pricing Tier
Credit Rating (S&P/ Moody’s)
Commitment
Fee
Letter of Credit
Fee
Eurodollar
Rate Loans
Base Rate
Loans
  
1
> BBB+/Baa1
0.125%
1.125%
1.125%
0.125%
 
2
BBB/Baa2
0.175%
1.250%
1.250%
0.250%
 
3
BBB-/Baa3
0.225%
1.500%
1.500%
0.500%
 
4
BB+/Ba1
0.275%
1.750%
1.750%
0.750%
 
5
< BB/Ba2
0.350%
2.000%
2.000%
1.000%



Initially, the Applicable Rate shall be based on Pricing Tier 3. Thereafter, the
Applicable Rate will be determined from time to time based on (a) if S&P and
Moody’s each provide a Credit Rating, the higher of the two Credit Ratings or
(b) if only one of S&P or Moody’s provides a Credit Rating, the Credit Rating
that is provided. In the event that both S&P and Moody’s cease to provide Credit
Ratings, then the Applicable Rate will be based on the last available Credit
Rating(s) until such time as the Borrower and the Lenders can negotiate, in good
faith, an alternative pricing grid for determining the Applicable Rate. Each
change in the Applicable Rate resulting from a change in a Credit Rating shall
be effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, MLPFS and Mizuho Bank, together with their
respective successors and assigns.
“Asset Sale” means any direct or indirect sale, transfer, lease, conveyance or
other disposition by the Parent Guarantor or any of its Subsidiaries of any of
its property or assets, including any sale or issuance of any Equity Interests
of any Subsidiary.
“Assignment Agreement” means the Assignment Agreement, dated as of June 16,
2005, between Boeing and the Boeing Trust.


3



--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“A350 XWB Program” means Airbus’ A350 XWB program, as described in the Airbus
Agreement.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent Guarantor and its Subsidiaries for the Fiscal Year ended December 31,
2015, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the Parent Guarantor
and its Subsidiaries, including the notes thereto, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP.
“Authorized Officer” means, with respect to the Borrower, those of its officers
whose signature and incumbency has been certified to the Administrative Agent
and the Lenders by the Secretary of the Borrower in a certificate dated as of
the Effectiveness Date or any successor thereto.
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Effectiveness Date to the earliest of (a) the
Revolving Loan Maturity Date, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02, Section 9.03 or
Section 9.04.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means the Fee Letter, dated June 1, 2016, by and
among the Borrower, MLPFS and Bank of America.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate plus one percent
(1.00%). The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such


4



--------------------------------------------------------------------------------




Person, (iii) in the case of any partnership, the Board of Directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.
“Boeing” means The Boeing Company.
“Boeing Agreements” means the agreements set forth on Schedule 1.01(a).
“Boeing Trust” means that certain Boeing IRB Asset Trust.
“Boeing Trust Agreement” means the Amended and Restated Boeing IRB Asset Trust
Agreement, dated as of June 16, 2005, among Boeing, as administrative agent,
Wilmington Trust, as Delaware trustee, Wilmington Trust SP Services, Inc., as
independent agent, and TBC Trust, as special agent.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in the last paragraph of Section
7.01.
“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Buyer Sublease” means the Sublease Agreement, dated as of June 16, 2005,
between the Boeing Trust, Boeing and the Borrower.
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
“Capital Lease Obligations” means all monetary or financial obligations of the
Borrower and its Subsidiaries under any leasing or similar arrangement conveying
the right to use real or personal property, or a combination thereof, which, in
accordance with GAAP, would or should be classified and accounted for as Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP and the stated maturity thereof shall
be the date of the last payment of rent or any other amount due under such lease
prior to the first date on which such lease may be terminated by the lessee
without payment of a penalty.
“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the
applicable L/C Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.


5



--------------------------------------------------------------------------------




“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
“Change in Control” means
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rules 13d‑3 and 13d‑5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of the Parent Guarantor representing greater than
thirty-five percent (35%) of the voting power of the outstanding Voting Stock of
the Parent Guarantor,
(b)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
Guarantor (together with any new directors whose election to such Board of
Directors or whose nomination for election was approved by a vote of a majority
of the directors of the Parent Guarantor then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute at least
a majority of the Board of Directors of the Parent Guarantor, or
(c)    at any time, the Parent Guarantor ceases to own one hundred percent
(100%) of the Equity Interests of the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A Loan,
Add On Term Loan or Swing Line Loans, and when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment, Term A
Loan Commitment or Add On Term Loan Commitment and when used in reference to any
Lender, refers to whether such Lender is a Revolving Lender, a Term A Lender or
an Add-On Term Loan Lender.
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term A Loan Commitment of such Lender and/or each Add-On Term Loan
Commitment of such Lender.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


6



--------------------------------------------------------------------------------




“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Amortization Expense” means, for any period, the amortization
expense of the Parent Guarantor and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP, plus, to the extent not already
included in such amortization expense, the amortization of certain intangibles
that are recorded as contra‑revenues, in each case determined on a consolidated
basis in accordance with GAAP.
“Consolidated Depreciation Expense” means, for any period, the depreciation
expense of the Parent Guarantor and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by (x) adding thereto, in each case only to the extent (and in
the same proportion) deducted in determining such Consolidated Net Income and
without duplication (and with respect to the portion of Consolidated Net Income
attributable to any Subsidiary of the Borrower only if a corresponding amount
would not be prohibited at the date of determination to be distributed to the
Borrower by such Subsidiary, pursuant to the terms of its Organizational
Documents and all agreements, instruments and Laws applicable to such Subsidiary
or its equityholders):
(a)    Consolidated Interest Expense for such period,
(b)    Consolidated Amortization Expense for such period,
(c)    Consolidated Depreciation Expense for such period,
(d)    Consolidated Tax Expense for such period,
(e)    the aggregate amount of all other non‑cash charges reducing Consolidated
Net Income (excluding any non‑cash charge that is expected to be paid in cash in
any future period),
(f)    any expenses or charges related to any issuance of Equity Interests,
acquisition or the incurrence or repayment of Indebtedness, in each case
permitted to be incurred hereunder, including a refinancing thereof (whether or
not successful) in an aggregate amount not to exceed (i) $5,000,000 per Fiscal
Year plus (ii) with respect to Fiscal Year 2016, all fees, costs and expenses
incurred in connection with the transactions contemplated by this Agreement to
the extent that such fees, costs and expenses are deducted in such period in
computing Consolidated Net Income,
(g)    extraordinary and non-recurring restructuring charges deducted in such
period in computing Consolidated Net Income in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year,
(h)    “run-rate” net cost savings in connection with a Permitted Acquisition
projected by the Borrower in good faith to result from specified actions taken,
committed to be taken or expected in good faith to be taken no later than twelve
(12) months after the end of such period calculated on a Pro Forma Basis, net of
the amount of actual benefits realized during such period from such actions;
provided that such cost savings are reasonably identifiable and factually
supportable and certified by a Financial Officer of the Borrower (it is
understood and agreed that “run-rate” means the full


7



--------------------------------------------------------------------------------




recurring benefit for a period that is associated with any action taken or
expected to be taken, provided (i) that such benefit is expected to be realized
within twelve (12) months of taking such action) and (ii) the aggregate amount
of such “run-rate” net cost savings added to “Consolidated EBITDA” shall not
exceed $5,000,000 in any Fiscal Year,
(i)    any non-cash impairment of goodwill or intangibles deducted in such
period in computing Consolidated Net Income,
(j)    non-cash compensation expenses, or other non-cash expenses or charges,
arising from the sale of stock, the granting of stock options, the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock, stock option,
stock appreciation rights or similar arrangements deducted in such period in
computing Consolidated Net Income), and
(k)    forward loss charges from a prior period in accordance with GAAP in an
aggregate amount not to exceed $500,000,000 during the term of this Agreement,
(y) subtracting therefrom the aggregate amount of all non‑cash items increasing
Consolidated Net Income (other than (A) the accrual of revenue, reversal of
deferred revenues or advance payments or recording of receivables in the
ordinary course of business and (B) the reversal of an accrual of a reserve
referred to in the parenthetical to clause (e) of this definition) for such
period.
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
any Permitted Acquisition and asset dispositions (other than any asset
dispositions in the ordinary course of business) consummated at any time on or
after the first day of the Test Period thereof as if each such Permitted
Acquisition had been effected on the first day of such period and as if each
such asset sale or disposition had been consummated on the day prior to the
first day of such period.
“Consolidated Indebtedness” means, at a particular date, the aggregate amount of
all Indebtedness of the Parent Guarantor and its Subsidiaries determined on a
consolidated basis in accordance with GAAP at such date.
“Consolidated Interest Expense” means, with respect to the Parent Guarantor and
its Subsidiaries on a consolidated basis for any period, the sum of
(a)    gross interest expense for such period, including (i) the amortization of
debt discounts, (ii) the amortization of all fees (including fees with respect
to Swap Contracts) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, and
(b)    capitalized interest.
Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with any Permitted
Acquisitions and asset dispositions (other than any asset dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.


8



--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, the net income or loss of the
Parent Guarantor and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded therefrom without duplication.
(i)    the income or loss of any Person (other than consolidated Subsidiaries of
the Parent Guarantor) in which any other Person (other than the Parent Guarantor
or any of its Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Parent Guarantor
or any of its Subsidiaries by such Person during such period,
(ii)    the cumulative effect of a change in accounting principles during such
period,
(iii)    any net after‑tax income (loss) from discontinued operations and any
net after‑tax gains or losses on disposal of discontinued operations,
(iv)    the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Parent Guarantor or any of
its Subsidiaries or that Person’s assets are acquired by the Parent Guarantor or
any of its Subsidiaries,
(v)    the income of any consolidated Subsidiary to the extent that declaration
of payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary; and
(vi)    any (x) extraordinary gain (or extraordinary loss) realized during such
period by the Parent Guarantor or any of its Subsidiaries or (y) gain (or loss)
realized during such period by the Parent Guarantor or any of its Subsidiaries
upon an asset disposition (other than asset dispositions in the ordinary course
of business), in each case, together with any related provision for taxes on any
such gain (or the tax effect of any such loss), recorded or recognized by the
Parent Guarantor or any of its Subsidiaries during such period.
“Consolidated Tax Expense” means, for any period, the tax expense of the Parent
Guarantor and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
“Consolidated Total Assets” means, at any time, the total assets of the Parent
Guarantor and its Subsidiaries determined in accordance with GAAP, as of the
last day of the fiscal quarter ended immediately prior to the date of such
determination for which financial statements have been (or are required pursuant
to Section 7.01(a) or (b) to have been) delivered to the Administrative Agent
pursuant to Section 7.01(a) or (b).
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


9



--------------------------------------------------------------------------------




“Credit Rating” means the senior unsecured debt rating of the Borrower provided
by S&P and/or Moody’s.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate applicable to Letters of Credit plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, each L/C Issuer or each Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) after the date of this Agreement, has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided, that, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interests
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent


10



--------------------------------------------------------------------------------




manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefore by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, each
Swing Line Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six (6) months following the Final Maturity Date, (b)
is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to the date that is six (6) months
following the Final Maturity Date, or (c) contains any repurchase obligation
(other than repurchase obligations with respect to the Parent Guarantor’s common
Equity Interests issued to employees, officers and directors of the Parent
Guarantor and its Subsidiaries upon death, disability, retirement, severance or
termination of employment or service) which may come into effect prior to
payment in full of all Obligations (other than contingent indemnification
obligations under the Loan Documents that are not then due or claimed);
provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of change in control
or an asset sale occurring prior to the date that is six months following the
Final Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than contingent indemnification obligations under the Loan
Documents that are not then due or claimed).
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effectiveness Date” means the date hereof.


11



--------------------------------------------------------------------------------




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.
“Environmental Laws” means all Laws which (a) regulate or relate to pollution or
the protection, including without limitation any Remedial Action, of the
environment or human health (to the extent relating to exposure to Hazardous
Materials), (b) the use, generation, distribution, treatment, storage,
transportation, handling, disposal or release of Hazardous Materials, (c) the
preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources or (d) impose liability or provide
for damages with respect to any of the foregoing, including the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), Resource Conservation &
Recovery Act (42 U.S.C. § 6901 et seq.), Safe Drinking Water Act
(21 U.S.C. § 349, 42 U.S.C. §§ 201, 300f), Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), Clean Air Act (42 U.S.C. § 7401 et seq.), and
Comprehensive Environmental Response, Compensation and Liability Act
(42 U.S.C. § 9601 et seq.), or any other similar Law of similar effect, each as
amended.
“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of Remedial Action, administrative oversight costs, fines,
penalties or indemnities), of the Parent Guarantor or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials or (d) the Release or threatened Release of any Hazardous Materials.
“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable, but excluding debt securities convertible or exchangeable into any
such equity.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan


12



--------------------------------------------------------------------------------




year in which such entity was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by the Borrower or any ERISA Affiliate from a Multiemployer Plan; (d) the filing
of a notice of intent to terminate or the treatment of a Pension Plan amendment
as a termination under Sections 4041 or 4041A of ERISA; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430 and 432 of the
Internal Revenue Code or Sections 303 and 305 of ERISA; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;
provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one (1) minus
the Eurodollar Reserve Percentage for such Base Rate Loan for such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.


13



--------------------------------------------------------------------------------




“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan and for each outstanding Base Rate Loan the interest on
which is determined by reference to the Eurodollar Rate, in each case, shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.
“Event of Default” has the meaning specified in Section 9.01.
“Event of Termination” has the meaning specified in Section 9.01.
“Excluded Swap Obligation” means, with respect to the Parent Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of the
Parent Guarantor of such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Parent Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
4.07 and any and all guarantees of the Parent Guarantor’s Swap Obligations by
the Borrower) at the time the Guaranty of the Parent Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply to
only the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guaranty is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
April 18, 2012 (as amended, amended and restated, modified, supplemented,
increased or extended from time to time, including pursuant to that certain
Amendment No. 1 to Credit Agreement dated as of October 26, 2012, that certain
Amendment No. 2 to Credit Agreement dated as of August 2, 2013, that certain
Amendment No. 3 to Credit Agreement dated as of March 18, 2014, that certain
Amendment No. 4 to Credit Agreement dated as of June 3, 2014 and that certain
Amendment No. 5 to Credit Agreement dated as of March 18, 2015), by and among
the Borrower, the Parent Guarantor, the other guarantors party thereto, the
lenders party thereto and Bank of America, as administrative agent and
collateral agent.


14



--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. If at any time the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.
“Fee Letters” means, collectively, the Bank of America Fee Letter and the Mizuho
Fee Letter.
“Final Maturity Date” means, as of any date of determination, the later of (a)
June 4, 2021 and (b) the then latest Add-On Term Loan Maturity Date.
“Financial Covenants” means the covenant and agreement of the Loan Parties set
forth in Section 8.08.
“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, treasurer or
controller of such corporation, partnership or other entity.
“Fiscal Quarter” means any fiscal quarter of the Borrower or the Parent
Guarantor, as the context requires.
“Fiscal Year” means any fiscal year of the Borrower or the Parent Guarantor, as
the context requires.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to outside the United States by any Loan
Party or any Subsidiary primarily for the benefit of employees of any Loan Party
or any Subsidiary employed outside the United States.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to each Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans


15



--------------------------------------------------------------------------------




as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“GTA” means the General Terms Agreement, BCA‑65530‑0016, dated as of June 16,
2005, between the Borrower and Boeing, as amended.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranty” means the guaranty made by the Parent Guarantor (and, for purposes of
Swap Obligation of a Specified Loan Party, the Borrower) in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.03(c).


16



--------------------------------------------------------------------------------




“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification:
(a)    which is of a “going concern” or similar nature;
(b)    which relates to the limited scope of examination of matters relevant to
such financial statement; or
(c)    which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under any of the Financial Covenants.
“Increase Effective Date” has the meaning specified in Section 2.01(c)(i).
“Increase Joinder” has the meaning specified in Section 2.01(c)(i)(B).
“Incremental Funds Certain Provisions” shall have the meaning set forth in
Section 2.01(c)(ii).
“Indebtedness” of any Person means the sum of all indebtedness of such Person on
a consolidated basis (without duplication) with respect to:
(a)    borrowed money or represented by bonds, debentures, notes and the like;
(b)    the aggregate amount of Capital Lease Obligations; provided that to the
extent such obligations are limited in recourse to the property subject to such
Capital Lease, such limited recourse obligations shall be included in
Indebtedness only to the extent of the fair market value of such property;
(c)    the capitalized amount of the remaining lease payments under any
Synthetic Lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease;
(d)    the outstanding principal amount of any Securitization Transaction, after
taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable discretion;
(e)    all obligations of others secured by any Lien on any property of such
Person, but, to the extent such Lien does not extend to any other property of
such Person and is otherwise non‑recourse against such Person, limited to the
fair market value of such property;
(f)    all indebtedness representing the deferred purchase price of property or
services, excluding trade payables and accrued liabilities in the ordinary
course of business;
(g)    obligations under Swap Contracts; and


17



--------------------------------------------------------------------------------




(h)    all obligations for the reimbursement of any obligor under letters of
credit, bankers’ acceptances and similar credit transactions;
(i)    Guarantees and indemnities in respect of, and to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of, or to
assure an obligee against failure to make payment in respect of, liabilities,
obligations or indebtedness of the kind described in clauses (a) through (h).
Notwithstanding the foregoing, (i) in no event will obligations or liabilities
in respect of any Equity Interests constitute Indebtedness and (ii)
“Indebtedness” shall not include any obligations in respect of advances or
progress payments under commercial contracts that are to be repaid from
production (including without limitation under the 787 Program and the A350 XWB
Program), except (A) upon the occurrence and during the continuation of a 787
Discontinuance, in which case “Indebtedness” shall include an amount equal to
the aggregate amount of advance payments or progress payments made by Boeing in
connection with the 787 Program, less the aggregate amount of advance payments
and progress payments under the 787 Program theretofore repaid to Boeing or
otherwise satisfied or forgiven; and (B) upon the occurrence and during the
continuation of an Airbus Discontinuance, in which case “Indebtedness” shall
include an amount equal to the aggregate amount of advance payments or progress
payments made by Airbus in connection with the A350 XWB Program, less the
aggregate amount of advance payments and progress payments under the A350 XWB
Program theretofore repaid to Airbus or otherwise satisfied or forgiven.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Indentures” means, collectively, (a) the Indenture dated as of November 18,
2010, with respect to the Borrower’s 6 ¾% Senior Notes due 2020, (b) the
Indenture dated as of March 18, 2014, with respect to the Borrower’s 5 ¼% Senior
Notes due 2022, and (c) the Indenture dated as of June 1, 2016, with respect to
the Borrower’s 3.850% Senior Notes due 2026, each as amended, modified or
supplemented from time to time.
“Information” has the meaning specified in Section 11.07.
“Interest Coverage Ratio” means, at any date, the ratio of (a) Consolidated
EBITDA for the Test Period most recently ended to (b) Consolidated Interest
Expense for the Test Period most recently ended.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Revolving Loan Maturity
Date, the Term A Loan Maturity Date or any applicable Add-On Term Loan Maturity
Date, as the case may be; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three (3) months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Revolving Loan Maturity Date, the Term A Loan Maturity Date or any applicable
Add-On Term Loan Maturity Date, as the case may be.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Borrower in its Loan Notice,


18



--------------------------------------------------------------------------------




or such other period that is twelve months or less requested by the Borrower and
consented to by all of the Lenders under such Eurodollar Rate Loan (in each
case, subject to availability); provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period with respect to any Revolving Loan shall extend beyond
the Revolving Loan Maturity Date;
(d)    no Interest period with respect to the Term A Loan shall extend beyond
the Term A Loan Maturity Date; and
(e)    no Interest period with respect to any Add-On Term Loan shall extend
beyond the applicable Add-On Term Loan Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Internal Revenue Service” means the United States Internal Revenue Service.
“Investment” has the meaning specified in Section 8.04.
“IRB Actions” has the meaning specified in the definition of “IRB Transactions.”
“IRB Agreements” means (a) the Boeing Trust Agreement; (b) the TBC Trust
Agreement; (c) the Buyer Sublease; (d) the Assignment Agreement; and (e) the IRB
Pledge Agreement.
“IRB Pledge Agreement” means the Pledge Agreement, dated as of June 16, 2005,
between TBC Trust and the Borrower.
“IRB Transactions” means the occurrence of (a) the formation of the Trusts and
the execution of the Trust Agreements and the issuance of the Transferred Assets
Ownership Class, (b) the assignment to Boeing Trust, pursuant to the Assignment
Agreement, of the leases, bonds and assets identified therein, (c) the valid
execution and delivery of the Buyer Sublease and the IRB Pledge Agreement and
(d) the consummation of the other transactions contemplated by the IRB
Agreements (the actions described in clauses (b) through (d), the “IRB
Actions”).
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.


19



--------------------------------------------------------------------------------




“Joint Venture” means a corporation, partnership, limited liability company,
joint venture or other similar arrangement (whether created by contract or
conducted through a separate legal entity) which is not a Subsidiary of any Loan
Party or any of their respective Subsidiaries and which is formed by any Loan
Party or any of their respective Subsidiaries with one or more other Person in
order to conduct a common venture or enterprise with such Persons.
“Kansas Finance Sub.” or “Kansas Finance Subsidiary” means Spirit AeroSystems
Finance, Inc. (f/k/a Mid‑Western Aircraft Finance, Inc.), a Delaware
corporation.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case applicable or binding upon any Person or any of its assets or to
which such Person or any of its assets is subject.
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, as the context may require, (a) Bank of America, in its
capacity as the issuer of Letters of Credit issued by it hereunder and its
successors in such capacity as provided in Section 2.03(l), (b) Mizuho Bank, (c)
any other consenting Revolving Lender approved by the Administrative Agent and
the Borrower in its capacity as issuer of Letters of Credit issued by it
hereunder and its successors in such capacity as provided in Section 2.03(l) or
(d) collectively, all of the foregoing. Each L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Add-On Term Loan Lender, each Post-Increase Revolving Lender,
and, as the context requires, each Swing Line Lender, in each case together with
their successors and permitted assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


20



--------------------------------------------------------------------------------




“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Revolving Loan Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) the Aggregate Revolving Commitments as of such date
and (b) $100,000,000; provided, however, that with respect to (i) Bank of
America, in its capacity as an L/C Issuer, the Letter of Credit Sublimit shall
be $50,000,000, (ii) Mizuho Bank, in its capacity as an L/C Issuer, the Letter
of Credit Sublimit shall be $50,000,000 and (iii) with respect to any other
Lender serving as an L/C Issuer, the Letter of Credit Sublimit shall be such
amount as agreed in writing among the Borrower, such Lender and the
Administrative Agent. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, Term A Loan or Add-On Term
Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Add-On Term Loan Joinder Agreement, any agreement creating or perfecting rights
in Cash Collateral pursuant to the provisions of Section 2.14 of this Agreement
and each Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit 2.02 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and the Parent Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means a materially adverse effect on (a) the
operations, business, assets, properties, liabilities or financial condition of
the Parent Guarantor and its Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform its respective obligations under the Loan Documents,
(c) the rights and remedies of the Administrative Agent or any Lender under any
Loan Document or (d) legality,


21



--------------------------------------------------------------------------------




validity, binding effect or enforceability against the Borrower or the Parent
Guarantor of any Loan Document to which it is a party.
“Material Indebtedness” means (a) any Indebtedness (other than the Loans and
Letters of Credit) or (b) obligations in respect of one or more Swap Contracts,
of any one or more of the Parent Guarantor, the Borrower and their respective
Subsidiaries, individually or in an aggregate principal amount exceeding
$75,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Parent Guarantor, the Borrower or any Subsidiary
in respect of any Swap Contract at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Parent Guarantor, the
Borrower or such Subsidiary would be required to pay if such Swap Contract were
terminated at such time.
“Maximum Accrual” has the meaning specified in Section 2.08(d).
“Maximum Rate” has the meaning specified in Section 11.09.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuers with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and each applicable L/C Issuer in their
sole discretion.
“Mizuho Fee Letter” means the Fee Letter, dated June 1, 2016, by and among the
Borrower, the Parent Guarantor and Mizuho Bank, Ltd.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and sole bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Requisite Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


22



--------------------------------------------------------------------------------




“Non‑U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of the Parent Guarantor other than the United States (or any State thereof) or
the District of Columbia.
“Note” or “Notes” means the Revolving Notes, the Swing Line Note, the Term A
Notes and/or any Add-On Term Notes, individually or collectively, as
appropriate.
“Notice of Prepayment and/or Reduction/Termination of Commitments” means a
notice of prepayment with respect to a Loan, which shall be substantially in the
form of Exhibit 2.05(a) or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party and any Swap Bank
and (b) all obligations under any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank. Notwithstanding anything to the contrary
in the foregoing, the “Obligations” of the Parent Guarantor shall exclude any
Excluded Swap Obligations with respect to the Parent Guarantor.
“Organizational Document” means (a) relative to each Person that is a
corporation, its charter and its by‑laws (or similar documents), (b) relative to
each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (c) relative to each Person
that is a limited partnership, its certificate of formation and its limited
partnership agreement (or similar documents), (d) relative to each Person that
is a general partnership, its partnership agreement (or similar document) and
(e) relative to any Person that is any other type of entity, such documents as
shall be comparable to the foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any


23



--------------------------------------------------------------------------------




other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
“Parent Guarantor” has the meaning specified in the introductory paragraph
hereto.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Subsidiary of all or
substantially all the assets of, or all the Equity Interests in, a Person or a
division, line of business or other business unit of a Person so long as (a) the
Board of Directors of such Person shall not have indicated publicly its
opposition to the consummation of such acquisition (which opposition has not
been publicly withdrawn), (b) such assets are to be used in, or such Person so
acquired is engaged in, as the case may be, a business of the type permitted
under Section 8.03(c), (c) immediately after giving effect thereto, (i) no
Default has occurred and is continuing or would result therefrom (except, in the
case of an acquisition subject to the Incremental Funds Certain Provision, in
which case there is no Default immediately before or immediately after execution
and delivery of the applicable Acquisition Agreement and there is no Specified
Event of Default at the date the applicable Permitted Acquisition is
consummated), (ii) all transactions related thereto are consummated in all
material respects in accordance with applicable laws, (iii) the Borrower and its
Subsidiaries are in compliance, on a Pro Forma Basis after giving effect to such
acquisition, with the Financial Covenants recomputed as at the date of the last
ended Test Period, as if such acquisition (and any related incurrence or
repayment of Indebtedness) had occurred on the first day of the relevant Test
Period (except, in the case of an acquisition subject to the Incremental Funds
Certain Provision, in which case, the date of determination of the Financial
Covenants on a Pro Forma Basis shall, at the option of the Borrower, be the date
of execution of the applicable Acquisition Agreement, and such determination
shall be made after giving effect to such acquisition (and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof)) on a Pro Forma
Basis), (iv) any Indebtedness or any Preferred Stock that is incurred, acquired
or assumed in connection with such acquisition shall be in compliance with
Section 8.02, and (v) the Borrower has delivered to the Administrative Agent an
officers’ certificate to the effect set forth in clauses (a), (b) and (c)(i)
through (vi) above, together with all relevant and available financial
information for the Person or assets to be acquired.
“Permitted Investments” means:
(a)    Dollars (including such Dollars as are held as overnight bank deposits
and demand deposits with banks);
(b)    marketable direct obligations issued by, or unconditionally guaranteed
by, the United States government or issued by any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within one (1) year from the date of acquisition thereof;


24



--------------------------------------------------------------------------------




(c)    marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A‑2 from
S&P or at least P‑2 of Moody’s;
(d)    commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A‑2 from
S&P or at least P‑2 from Moody’s;
(e)    time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits, time deposit accounts, term deposit accounts or bankers’ acceptances
maturing within one year from the date of acquisition thereof or overnight bank
deposits, in each case, issued by any bank organized under the laws of the
United States or any state thereof or the District of Columbia or any U.S.
branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $500,000,000;
(f)    repurchase obligations with a term of not more than ninety (90) days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (e) above;
(g)    investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (f) above;
and
(h)    in the case of Foreign Subsidiaries, Investments made locally of a type
comparable to those described in clauses (a) through (f) of this definition.
“Permitted IRB Lease Obligations” means Capital Lease Obligations otherwise
permitted hereunder of the Borrower or any Subsidiary owed to the City of
Wichita or the City of Tulsa (each a “City”) in connection with the leasing of
property that is purchased by such City and financed with the proceeds of an
issuance of industrial revenue bonds issued by such City to the Borrower or to a
Subsidiary; provided, however, that (a) all amounts paid or payable by the
Borrower or such Subsidiary under such Capital Lease Obligations shall be paid
by automatic offset pursuant to an agreement in form and substance satisfactory
to the Administrative Agent against amounts owed by such City to the Borrower or
such Subsidiary under such industrial revenue bonds; (b) the Borrower or such
Subsidiary shall own such industrial revenue bonds at all times free and clear
of all consensual Liens; (c) the documentation with respect to the industrial
revenue bonds and the related leases shall be, taken as a whole, substantially
similar to the documentation for the existing industrial revenue bond and leases
of the Borrower with the City of Wichita in connection with the Borrower’s
existing industrial revenue bond arrangements and (d) on or prior to the date of
incurrence of such Capital Lease Obligations, the Borrower shall have delivered
a certificate of a Responsible Officer stating that the conditions set forth in
clauses (a) through (c) above have been satisfied and that the Borrower has
confirmed with its independent auditors that such Capital Lease Obligation shall
not be required under GAAP (as in effect at the time any such industrial revenue
bond lease obligations are incurred) to appear on the face of the Borrower’s
consolidated balance sheet as “debt.”
“Permitted Kansas Bond Financing” means bond financings entered into for the
purpose of obtaining a credit against Kansas payroll taxes paid with respect to
wages of employees of the Borrower or its Subsidiaries on terms and conditions
consistent in all material respects with such financings in effect on the
Effectiveness Date; provided that (a) the obligations thereunder shall be
unsecured obligations of the obligors thereof, (b) the obligations with respect
to such bonds shall be expressly subordinated to the Obligations and such
subordination provisions shall be set forth in subordination or similar
agreements in form and substance reasonably satisfactory to the Administrative
Agent, (c) such bonds shall provide for no cash payments (after


25



--------------------------------------------------------------------------------




giving effect to the rights of setoff and netting provided for in such bonds),
(d) on or prior to the date of issuance of such bonds, the Borrower shall have
delivered to the Administrative Agent the pledge agreements and pledged
securities as contemplated in the above referenced term sheet in form and
substance reasonably satisfactory to the Administrative Agent, (e) the Kansas
Development Finance Authority shall have issued a bond to Kansas Finance Sub.
(which at all times shall be held by Kansas Finance Sub. and shall be
non‑transferable), which bond shall be substantially identical to the bonds
issued by Kansas Finance Sub. to the Borrower in connection with such Permitted
Kansas Bond Financing, which bonds shall be substantially identical to the bonds
issued by the Borrower to the Kansas Development Finance Authority in connection
with such Permitted Kansas Bond Financing, (which at all times shall be held by
Kansas Development Finance Authority and shall be nontransferable) and (f) on or
prior to the date of issuance of such bonds, the Borrower shall have delivered a
certificate of a Responsible Officer stating that the conditions set forth in
clauses (a) through (e) above have been satisfied and that the Borrower has
confirmed with its independent auditors that the obligations under such bonds
will not be required under GAAP (as in effect at the time any such Permitted
Kansas Bond Financing is entered into) to appear on the face of the Borrower’s
consolidated balance sheet as “debt.”
“Permitted Liens” has the meaning specified in Section 8.01.
“Permitted Tax Distributions” means payments, dividends or distributions by the
Borrower to the Parent Guarantor in order to pay consolidated or combined
federal, state or local taxes attributable to the income of the Borrower, not
payable directly by the Borrower or any of its Subsidiaries which payments,
dividends or distributions by the Borrower are not in excess of the tax
liabilities that would have been payable by the Borrower and its Subsidiaries on
a stand‑alone basis.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any Subsidiary or any such Plan to which the Borrower or any Subsidiary is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in the last paragraph of Section 7.01.
“Post-Increase Revolving Lenders” has the meaning specified in Section
2.01(c)(i)(C).
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Effectiveness Date.
“Pre-Increase Revolving Lenders” has the meaning specified in Section
2.01(c)(i)(C).
“Priority Debt” means, as at any date of determination, the sum (without
duplication) of (a) the aggregate principal amount outstanding of all unsecured
Indebtedness of Subsidiaries (other than any unsecured Indebtedness of any
Subsidiary owing to the Borrower or to a Wholly Owned Subsidiary) plus (b) the
aggregate principal amount outstanding of secured Indebtedness of the Parent
Guarantor and the Borrower and its Subsidiaries (other than any secured
Indebtedness of any Subsidiary owing to the Parent Guarantor or the Borrower or
to a Wholly Owned Subsidiary).
“Pro Forma Basis” means, for purposes of calculating the Financial Covenants
(including for purposes of determining the Applicable Rate) or other covenant
hereunder, that any Asset Sale, Acquisition,


26



--------------------------------------------------------------------------------




Restricted Payment, Credit Extension or “run-rate” net cost savings described in
clause (h) of the definition of “Consolidated EBITDA” shall be deemed to have
occurred as of the first day of the most recent four Fiscal Quarter period
preceding the date of such transaction for which the Borrower was required to
deliver financial statements pursuant to Section 7.01(a) or (b). In connection
with the foregoing, (i)(a) with respect to any Asset Sale, income statement and
cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (b) with respect to any
Acquisition, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.
“Projected Financial Statements” has the meaning specified in Section
5.01(c)(ii).
“Projections” has the meaning specified in Section 6.15.
“Public Lender” has the meaning specified in the last paragraph of Section 7.01.
“Qualified ECP Guarantor” means at any time each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property” means all right, title and interest of any Loan Party or any of
its respective Subsidiaries in and to any and all parcels of or interests in
real property owned, leased, licensed or operated (including, without
limitation, any leasehold estate) by any Loan Party or any of its respective
Subsidiaries together with, in each case, all improvements and appurtenant
fixtures.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Reimbursement Date” has the meaning specified in Section 2.03(c).


27



--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.
“Remedial Action” means (a) “remedial action,” as such term is defined in
CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.
“Removal Effective Date” has the meaning specified in Section 10.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Requisite Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the sum of (a) the aggregate amount of the Revolving
Commitments or, after the Revolving Loan Maturity Date or the date that the
Revolving Commitments have otherwise terminated pursuant to the terms of this
Agreement, the Revolving Credit Exposure and (b) the aggregate Outstanding
Amount of all Term A Loans and Add-On Term Loans. The unfunded Commitments of,
and the outstanding Loans, held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Requisite Lenders.
“Requisite Revolving Lenders” has the meaning specified in Section
11.01(a)(vii).
“Resignation Effective Date” has the meaning specified in Section 10.06(a).
“Responsible Officer” of any person means (i) any executive officer or Financial
Officer of such person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such person in
respect of this Agreement, (ii) solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party and (iii) solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.


28



--------------------------------------------------------------------------------




“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in the Parent Guarantor, the Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests or Equity Rights in the Parent Guarantor, the Borrower or any
Subsidiary.
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule I, in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in the Increase Joinder pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Revolving Loan, in its capacity as such.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Loan Maturity Date” means June 4, 2021.
“Revolving Note” has the meaning specified in Section 2.11(a).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“SBP” means the Special Business Provisions, MS‑65530‑0016, dated as of the
June 16, 2005, between the Borrower and Boeing, as amended.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“787 Agreement” means the 787 GTA and the 787 SBP.


29



--------------------------------------------------------------------------------




“787 Discontinuance” means the discontinuance of the 787 Program such that less
than one thousand (1,000) shipsets will be delivered to Boeing pursuant to such
program.
“787 GTA” means the General Terms Agreement, BCA‑65520‑0032, dated as of June
16, 2005, between the Borrower and Boeing, relating to the 787 Program, as
amended.
“787 Program” means the 787 Program within the meaning of the 787 Agreement.
“787 SBP” means the Special Business Provisions, BCA-MS-65530-0019, dated as of
June 16, 2005, between the Borrower and Boeing, relating to the 787 Program, as
amended.
“Significant Subsidiary” means (a) any Subsidiary of the Parent Guarantor (other
than the Borrower) that would be a “significant subsidiary” as defined in
Article 1, Rule 1‑02 of Regulation S‑X, promulgated pursuant to the Act, as such
Regulation is in effect on the Effectiveness Date (except that references to ten
percent (10%) in such definition shall be changed to five percent (5%)), and (b)
any Subsidiary of the Parent Guarantor (other than the Borrower) which, when
aggregated with all other Subsidiaries of the Parent Guarantor (other than the
Borrower) that are not otherwise Significant Subsidiaries and as to which any
event described in Section 9.01(i) has occurred and is continuing, would
constitute a Significant Subsidiary under clause (a) of this definition.
“Specified Event of Default” shall mean an Event of Default arising under
Section 9.01(a) or (i).
“Specified Loan Party” has the meaning specified in Section 4.07.
“Specified Representations” shall mean the representations of the Loan Parties
contained in Section 6.01, 6.02(a) and (b), 6.03, 6.04, 6.08 (insofar as it
relates to the execution, delivery and performance of the Loan Documents), 6.14,
6.18 and 6.20.
“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding capital stock having ordinary
voting power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (b) any partnership of which more than fifty
percent (50%) of the outstanding partnership interests having the power to act
as a general partner of such partnership (irrespective of whether at the time
any partnership interests other than general partnership interests of such
partnership shall or might have voting power upon the occurrence of any
contingency) are at the time directly or indirectly owned by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; or (c) any limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Subsidiaries of such Person have more than a fifty percent (50%) Equity
Interest at the time. Unless otherwise indicated, when used in this Agreement,
the term “Subsidiary” shall refer to a Subsidiary of the Borrower.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender on the Effectiveness Date or Affiliate of such Lender that is party
to a Swap Contract with any Loan Party in existence on the Effectiveness Date.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts,


30



--------------------------------------------------------------------------------




equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Obligations” means with respect to the Parent Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Lender” means, as the context may require, (a) Bank of America, in
its capacity as provider of Swing Line Loans, and its successors in such
capacity, (b) any other consenting Revolving Lender approved by the
Administrative Agent and the Borrower in its capacity as provider of Swing Line
Loans, and its successors in such capacity and (c) collectively, all of the
foregoing.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04(b) or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Swing Line Note” has the meaning specified in Section 2.11(a).
“Swing Line Sublimit” means an amount equal to the lesser of (a) $65,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


31



--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“TBC Trust” means that certain TBC Trust.
“TBC Trust Agreement” means the TBC Trust Agreement, dated as of June 16, 2005,
among The Boeing Company, as Administrative Agent, Wilmington Trust, as Delaware
trustee, Wilmington Trust SP Services, Inc., as independent agent, and the
Borrower, as special agent.
“Term A Lender” means a Lender with a Term A Loan Commitment or an outstanding
Term A Loan, in its capacity as such.
“Term A Loan” means the Loan made pursuant to Section 2.01(b).
“Term A Loan Commitment” means, with respect to each Term A Lender, the
commitment of such Lender to make a Term A Loan hereunder on the Effectiveness
Date, expressed as an amount representing the maximum principal amount of the
Term A Loan to be made by such Lender hereunder, as the same may be reduced from
time to time pursuant to the provisions of this Agreement. The amount of each
Lender’s Term A Loan Commitment is set forth in Schedule I or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Term A Loan
Commitment, as applicable. The aggregate amount of the Lenders’ Term A Loan
Commitments as of the Effectiveness Date is FIVE HUNDRED MILLION DOLLARS
($500,000,000).
“Term A Loan Maturity Date” means June 4, 2021.
“Term A Note” has the meaning specified in Section 2.11(a).
“Term Loan Commitment” means any Term A Loan Commitment and/or Add-On Term Loan
Commitment.
“Term Loans” means the Term A Loan and each Add-On Term Loan.
“Test Period” means (a) for each Financial Covenant, the four (4) consecutive
complete Fiscal Quarters of the Parent Guarantor then last ended and (b) for all
other provisions in this Agreement, the four (4) consecutive complete Fiscal
Quarters of the Parent Guarantor ended as of the time indicated. Compliance with
such covenants shall be tested, as of the end of each Test Period, on the date
on which the financial statements pursuant to Section 7.01(a) or (b) have been,
or should have been, delivered for the applicable fiscal period.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Indebtedness as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Transferred Asset Ownership Class” has the meaning specified in the Boeing
Trust Agreement.


32



--------------------------------------------------------------------------------




“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Effectiveness Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Effectiveness Date.
“Trust Agreements” means collectively the Boeing Trust Agreement and the TBC
Trust Agreement.
“Trusts” means the Boeing Trust and the TBC Trust.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA, that is maintained or contributed to by a Loan Party or any Subsidiary
or with respect to which a Loan Party or any Subsidiary could incur liability.
“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Equity Interests are at the time owned by the Borrower directly or indirectly
through other Persons one hundred percent (100%) of whose Equity Interests are
at the time owned, directly or indirectly, by the Borrower.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.


33



--------------------------------------------------------------------------------




With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.
(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of attributable indebtedness under any Synthetic Lease ( the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease) or the
implied interest component of any Synthetic Lease shall be made by the
applicable Person in accordance with accepted financial practice and consistent
with the terms of such Synthetic Lease.
(b)    Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly


34



--------------------------------------------------------------------------------




Compliance Certificate delivered in accordance with Section 7.01(b) or (c). If
at any time any change in GAAP (including the adoption of IFRS) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, for all purposes of this Agreement (including, without
limitation, the provisions of Article VII (including, without limitation, the
Financial Covenants)) leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the Financial Covenants (including for
purposes of determining the Applicable Rate) shall be made on a Pro Forma Basis.
(d)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


35



--------------------------------------------------------------------------------





ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Commitments.
(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Borrowing of Revolving Loans, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein.
(b)    Term Loan. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make its portion of a term loan (the “Term A
Loan”) to the Borrower in Dollars on the Effectiveness Date in an amount not to
exceed such Lender’s Term A Loan Commitment. Amounts repaid on the Term A Loan
may not be reborrowed. The Term A Loan may consist of Base Rate Loans or
Eurodollar Rate Loans or a combination thereof, as further provided herein.
(c)    Borrower Request. The Borrower may, from time to time on or after the
Effectiveness Date by written notice to the Administrative Agent, elect to
increase the existing Revolving Commitments and/or institute an Add-On Term Loan
by an amount not in excess of $500,000,000 in the aggregate as follows:
(i)    Increase in Revolving Commitments. The Borrower may from time to time,
upon prior written notice to the Administrative Agent, request to increase the
Revolving Commitments. Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrower proposes that the increased
Revolving Commitments shall be effective, which shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom the
Borrower proposes any portion of such increased Revolving Commitments be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased Revolving Commitments
may elect or decline, in its sole discretion, to provide such increased
Revolving Commitment.
(A)    Conditions. The increased Revolving Commitments shall become effective,
as of such Increase Effective Date; provided that:
(I)    each of the conditions set forth in Section 5.02 shall be satisfied or
waived in accordance with the terms hereof;
(II)    any such increase shall be in a minimum principal amount of $25,000,000
and in integral multiples of $1,000,000 in excess thereof;







--------------------------------------------------------------------------------




(III)    no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings made on the Increase Effective Date, if any;
and
(IV)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(B)    Terms of New Revolving Loans and Commitments. The terms and provisions of
Revolving Loans made pursuant to increased Revolving Commitments shall be
identical to the Revolving Loans. The increased Revolving Commitments shall be
effected by a joinder agreement (the “Increase Joinder”) executed by the
Borrower, the Administrative Agent and each Lender making such increased
Revolving Commitment, in form and substance reasonably satisfactory to each of
them. Any such Increase Joinder may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.01(c)(i). In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Loans made pursuant to increased Revolving Commitments
made pursuant to this Agreement.
(C)    Adjustment of Revolving Loans. Each of the Revolving Lenders having a
Revolving Commitment prior to such Increase Effective Date (the “Pre-Increase
Revolving Lenders”) shall assign to any Revolving Lender which is acquiring a
new or additional Revolving Commitment on the Increase Effective Date (the
“Post-Increase Revolving Lenders”), and such Post-Increase Revolving Lenders
shall purchase from each Pre-Increase Revolving Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
L/C Obligations and Swing Line Loans outstanding on such Increase Effective Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participation interests in L/C
Obligations and Swing Line Loans will be held by Pre-Increase Revolving Lenders
and Post-Increase Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to such increased Revolving Commitments.
(D)    Equal and Ratable Benefit. The Revolving Commitment established pursuant
to this paragraph shall constitute Revolving Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty.
(ii)    Institution of Add-On Term Loan. The Borrower may from time to time,
upon prior written notice to the Administrative Agent, institute one or more
additional term loans (each an “Add-On Term Loan”). Each such notice shall
specify (i) the date (the “Add-On Term Loan Effective Date”) on which the
Borrower proposes that the Add-On Term Loan shall be advanced, which shall be a
date not less than twenty (20) days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period as the


37



--------------------------------------------------------------------------------




Administrative Agent may agree in writing) and (ii) the identity of each
Eligible Assignee to whom the Borrower proposes any portion of such Add-On Term
Loan be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Add-On Term Loan
may elect or decline, in its sole discretion, to provide such Add-On Term Loan.
(A)    Conditions. The institution of the Add-On Term Loan shall be subject to
the following conditions:
(I)    each of the conditions set forth in Section 5.02 shall be satisfied or
waived in accordance with the terms hereof;
(II)    no Default or Event of Default shall have occurred and be continuing or
would result from the Add-On Term Loan made on the Add-On Term Loan Effective
Date, if any;
(III)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction;
(IV)    any institution of the Add-On Term Loan shall be in a minimum principal
amount of $50,000,000 and integral multiples of $10,000,000;
(V)    an Authorized Officer of the Borrower shall deliver to the Administrative
Agent a Compliance Certificate demonstrating that, upon giving effect to the
institution of the Add-On Term Loan on a Pro Forma Basis, the Borrower would be
in compliance with the Financial Covenants as at the date of the last ended Test
Period for which financial statements have been delivered to the Administrative
Agent pursuant to Section 7.01(a) or (b), as if such advance of the Add-On Term
Loan occurred as of the first day of the relevant Test Period; provided, that,
in the case of an Add-On Term Loan subject to the Incremental Funds Certain
Provision, at the option of the Borrower, such compliance may be determined at
the time the applicable Acquisition Agreement is entered into or at the time of
consummation of such Permitted Acquisition; and
(VI)    the scheduled principal amortization payments under each Add-On Term
Loan shall be as set forth in the Add-On Term Loan Joinder Agreement.
(B)    Terms of the Add-On Term Loan. As contemplated above, some of the terms
and provisions of Add-On Term Loan shall be effected by the applicable Add-On
Term Loan Joinder Agreement executed by the Borrower, the Administrative Agent
and each Lender making an Add-On Term Loan, in form and substance reasonably
satisfactory to each of them. Any such Add-On Term Loan Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.01(c)(ii). In addition, unless otherwise specifically provided


38



--------------------------------------------------------------------------------




herein, all references in Loan Documents to Loans shall be deemed, unless the
context otherwise requires, to include references to the Add-On Term Loans.
(C)    Equal and Ratable Benefit. The Add-On Term Loans made pursuant to this
paragraph shall be entitled to all the benefits afforded by this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guaranty.
Notwithstanding anything to the contrary in the foregoing, if the proceeds of
any Add-On Term Loan are being used to finance a Permitted Acquisition made
pursuant to an acquisition agreement, binding on the Borrower or its Subsidiary,
entered into in advance of the consummation thereof (an “Acquisition
Agreement”), and the Borrower has obtained on or prior to the closing thereof
binding commitments of Lenders to fund such Add-On Term Loan (“Acquisition
Financing Commitments”), then the conditions to the funding and incurrence of
any such Add-On Term Loan shall be limited as follows: (A) the condition set
forth in Section 5.02(a) shall apply only with respect to Specified
Representations, (B) the representations and warranties in the Acquisition
Agreement made by or with respect to the target that are material to the
interests of the Lenders shall be true and correct in all material respects, but
only to the extent that the Borrower or applicable Subsidiary has the right to
terminate its obligations under the Acquisition Agreement or not consummate such
Permitted Acquisition as a result of a breach of such representations and
warranties in such Acquisition Agreement, and (C) the reference to “no Default”
in Section 5.02(b) shall mean (1) the absence of a Default at the date the
applicable Acquisition Agreement is executed and delivered and (2) the absence
of a Specified Event of Default at the date the applicable Permitted Acquisition
is consummated. For purposes of clarity, increases in the Aggregate Revolving
Commitments shall not be subject at any time to the Incremental Funds Certain
Provisions. Nothing in the foregoing constitutes a waiver of any Default or
Event of Default under this Agreement or of any rights or remedies of Lenders
and the Administrative Agent under any provision of the Loan Documents. The
provisions of this paragraph are collectively referred to in this Agreement as
the “Incremental Funds Certain Provision”.


For purposes of determining compliance on a Pro Forma Basis with the Financial
Covenants or other ratio requirement under this Agreement, or whether a Default
has occurred and is continuing, in each case in connection with the consummation
of an Acquisition using proceeds from an Add-On Term Loan that qualifies to be
subject to the Incremental Funds Certain Provision, the date of determination
shall, at the option of the Borrower, be the date of execution of such
Acquisition Agreement, and such determination shall be made after giving effect
to such Acquisition (and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof)) on a Pro Forma Basis, and, for the avoidance of doubt, if such
Financial Covenants or other ratio requirement is subsequently breached as a
result of fluctuations in the ratio that is subject of such financial covenants
or other ratio requirement (including due to fluctuations in Consolidated EBITDA
of the Borrower or the EBITDA of the target), at or prior to the consummation of
such Acquisition (and the other transactions to be entered into in connection
therewith), such financial covenants or other ratio requirement will not be
deemed to have been breached as a result of such fluctuations solely for the
purpose of determining whether such Acquisition (and the other transactions to
be entered into in connection therewith) constitutes a Permitted Acquisition;
provided; that (x) if the Borrower elects to have such determination occur at
the time of entry into the applicable Acquisition


39



--------------------------------------------------------------------------------




Agreement (and not at the time of consummation of the Acquisition), the Add-On
Term Loan to be incurred shall be deemed incurred at the time of such election
(unless the applicable Acquisition Agreement is terminated without actually
consummating the applicable Permitted Acquisition (in which case such
Acquisition and related Add-On Term Loan will not be treated as having
occurred)) and outstanding thereafter for purposes of calculating compliance, on
a Pro Forma Basis, with any applicable financial covenants or other ratio
requirement in this Agreement (even if unrelated to determining whether such
Acquisition is a Permitted Acquisition) and (y) EBITDA of the target shall be
disregarded for all purposes under this Agreement other than determining whether
such Acquisition is a Permitted Acquisition until the consummation of such
Permitted Acquisition.



2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
and each telephonic notice shall specify (i) whether the Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of a Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one (1) month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding paragraph. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the


40



--------------------------------------------------------------------------------




account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Requisite Lenders, and the Requisite Lenders may demand that any
or all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to all Loans.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Effectiveness Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with clause (b) below, and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
Revolving Credit Exposure of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Revolving Lender acknowledges and
confirms that it has a participation interest in the liability of each
applicable L/C Issuer under the Existing


41



--------------------------------------------------------------------------------




Letters of Credit in a percentage equal to its Applicable Percentage of the
Revolving Loans. The Borrower’s reimbursement obligations in respect of the
Existing Letters of Credit, and each Revolving Lender’s obligations in
connection therewith, shall be governed by the terms of this Agreement.
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Requisite Revolving Lenders have approved such expiry
date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effectiveness Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effectiveness Date and
which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


42



--------------------------------------------------------------------------------




(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article X with respect to any acts taken
or omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included each L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to each L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least five (5) Business Days (or such later date and time as
the Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to each
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as any L/C Issuer or the Administrative Agent may require.


43



--------------------------------------------------------------------------------




(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Requisite Revolving Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment. In addition, no later than five (5) Business Days prior to the end
of each calendar month, each L/C Issuer shall provide an activity report to the
Administrative Agent listing the activity with respect to the Letters of Credit
issued by such L/C Issuer and including the balance of Letters of Credit
outstanding as of the date of such report.


44



--------------------------------------------------------------------------------




(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), or if the Borrower receives notice of such
drawing after 11:00 a.m. on the Honor Date, not later than 10:00 a.m. on the
first Business Day following the Honor Date (each such date a “Reimbursement
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the applicable L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Lender of the Reimbursement Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the conditions set forth in Section 5.02
(other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments. The Borrower shall pay the applicable L/C
Issuer interest on any Unreimbursed Amount from the date of any payment by such
L/C Issuer under a Letter of Credit, to the Reimbursement Date at the rate of
interest then applicable to Base Rate Loans.  Any notice given by any L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


45



--------------------------------------------------------------------------------




(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Percentage thereof


46



--------------------------------------------------------------------------------




on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable;
(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


47



--------------------------------------------------------------------------------




The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Requisite Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against any L/C Issuer, and such L/C Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
such L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, any L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of the applicable L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary


48



--------------------------------------------------------------------------------




is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each standby Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, if (a) (i)
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods) or (ii)  an Event of Default under Section 9.01(i)
shall be continuing, or (b) if any amount (other than principal of any Loan) is
not paid when due (after giving effect to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise (and with respect to this
clause (b) only, Requisite Revolving Lenders have so requested), in each case
all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each standby Letter of Credit, at the
rate per annum specified in (A) (1) the Bank of America Fee Letter, with respect
to Bank of America, in its capacity as an L/C Issuer, and (2) the Mizuho Fee
Letter, with respect to Mizuho Bank, Ltd., in its capacity as an L/C Issuer, and
(B) as specified in written agreements between the Borrower and the applicable
L/C Issuer, with respect to any L/C Issuer other than Bank of America, in its
capacity as L/C Issuer, computed on the actual daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit) and on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


49



--------------------------------------------------------------------------------




(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
(l)    Replacement of the Issuing Bank. Any L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of an L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to clauses (h) and
(i) above. From and after the effective date of any such replacement, (i) any
successor L/C Issuer shall have all the rights and obligations of an L/C Issuer
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “L/C Issuer” shall be deemed to refer to
such successor or to any previous L/C Issuers, or to such successor and all
previous L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

2.04    Swing Line Loans.
(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, each Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment, (y) the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and (z) no Swing Line
Lender shall be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from each Swing Line Lender a risk participation in such Swing Line
Loan in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the applicable Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) a Swing
Line Loan Notice. Each such notice must be received by the applicable Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must


50



--------------------------------------------------------------------------------




be confirmed promptly by delivery to the applicable Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Promptly after receipt by the
applicable Swing Line Lender of any Swing Line Loan Notice, such Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, such Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the applicable Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Borrowing of Swing Line Loans (A) directing such
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    Each Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably requests and authorizes each
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. The applicable Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the applicable Swing Line Lender
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable Swing Line Lender. In addition, no
later than five (5) Business Days prior to the end of each calendar month, each
Swing Line Lender shall provide a monthly activity report to the Administrative
Agent listing the activity with respect to the Swing Line Loans made by such
Swing Line Lender and including the balance of Swing Line Loans outstanding as
of the date of such report.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Lender’s payment to the Administrative Agent for the
account of such Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


51



--------------------------------------------------------------------------------




(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), such Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by such Swing Line Lender in
accordance with banking industry rules on interbank compensation. A certificate
of any Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against any Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 5.02. No such purchase
or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.
(ii)    If any payment received by any Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Revolving Lender shall pay to such Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of any Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in


52



--------------------------------------------------------------------------------




respect of such Applicable Percentage shall be solely for the account of the
applicable Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.

2.05    Prepayments.
(a)    Voluntary Prepayments.
(i)    Revolving Loans, Term A Loan and Add-On Term Loans. The Borrower may,
upon delivery of a Notice of Prepayment and/or Reduction/Termination of
Commitments to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans, the Term A Loan and/or any Add-On Term Loan
(in whole or in part without premium or penalty, subject to Section 3.05);
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and whether the Loans to be prepaid are the Revolving Loans, the Term A
Loan and/or any Add-On Term Loan. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages. Each such prepayment of the Term A Loan or any Add-On
Term Loan shall be applied to the Term A Loan and each outstanding Add-On Term
Loan on a pro rata basis, with such prepayments to be applied ratably to the
remaining principal amortization payments thereunder until the Term A Loan and
any such Add-On Term Loan have been paid in full.
(ii)    Swing Line Loans. The Borrower may, upon notice to the applicable Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by such Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


53



--------------------------------------------------------------------------------




(b)    Mandatory Prepayments of Loans.
(i)    Revolving Commitments. If for any reason the Total Revolving Outstandings
at any time exceed the Aggregate Revolving Commitments then in effect, the
Borrower shall immediately prepay Revolving Loans and/or the Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving Loans and the Swing Line Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.
(ii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to Section 2.05(b)(i) shall be applied ratably to Revolving Loans and
Swing Line Loans and (after all Revolving Loans and Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations.
Prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Rate Loans in direct order of Interest Period maturities. All prepayments of
Eurodollar Rate Loans under this Section 2.05(b) shall be subject to Section
3.05, but otherwise without premium or penalty, and shall be accompanied by
interest on the principal amount prepaid to the date of prepayment.

2.06    Termination or Reduction of Aggregate Revolving Commitments.
(a)    Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.
(b)    Mandatory Reductions. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit or the Swing Line Sublimit exceed the Aggregate Revolving
Commitments at such time, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.
(c)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06. Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving


54



--------------------------------------------------------------------------------




Commitments accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.

2.07    Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Revolving Loan Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.
(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the applicable Swing Line Lender and (ii) the Revolving Loan Maturity Date.
(c)    Term A Loan. The Borrower shall repay the outstanding principal amount of
the Term A Loan on the last Business Day of each Fiscal Quarter, commencing with
the Fiscal Quarter ending September 30, 2016 in the amount of $6,250,000.00,
with the then Outstanding Amount of the Term A Loan due on the Term A Loan
Maturity Date (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02, Section 9.03 or Section 9.04.
(d)    Add-On Term Loan. The Borrower shall repay the outstanding principal
amount of each Add-On Term Loan in the installments on the dates and in the
amounts set forth in the applicable Add-On Term Loan Lender Joinder Agreement
(as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.02,
Section 9.03 or Section 9.04.

2.08    Interest.
(a)    Subject to the provisions of clause (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate for Eurodollar Rate Loans, (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans, and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such overdue amount of principal shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Requisite
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(iii)    If an Event of Default under Section 9.01(i) shall be continuing, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder


55



--------------------------------------------------------------------------------




at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    Notwithstanding any other provision herein to the contrary, if the
aggregate amount of previously accrued but unpaid interest (including any
capitalized interest and original issue discount) which would be includible in
income of the Lenders (within the meaning of Section 163(i) of the Internal
Revenue Code) (the “Aggregate Accrual”) on any Interest Payment Date following
the fifth (5th) anniversary of the Effectiveness Date exceeds an amount equal to
the product of (A) the issue price (as defined in Sections 1273(b) and 1274(a)
of the Internal Revenue Code) of the Loans and (B) the yield to maturity
(interpreted in accordance with Section 163(i) of the Internal Revenue Code) of
the Loans (such sum, the “Maximum Accrual”), then, on each such interest payment
date, the Borrower shall be required to pay to the Lenders an amount equal to
the excess, if any, of the Aggregate Accrual over the Maximum Accrual.

2.09    Fees.
In addition to certain fees described in clauses (h) and (i) of Section 2.03:
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Effectiveness
Date, and on the Revolving Loan Maturity Date; provided, that (A) no Commitment
Fee shall accrue on the Revolving Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender and (B) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.
(b)    Fee Letter. The Borrower shall pay all fees required to be paid under the
Fee Letters in accordance with the terms thereof, respectively. Such fees shall
be fully earned when paid and shall be non-refundable for any reason whatsoever.


56



--------------------------------------------------------------------------------





2.10    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of three-hundred sixty-five (365) or three hundred sixty-six (366) days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit 2.11(a)
(a “Revolving Note”), (ii) in the case of Swing Line Loans, be in the form of
Exhibit 2.11(b) (a “Swing Line Note”), (iii) in the case of the Term A Loan, be
in the form of Exhibit 2.11(c) (a “Term A Note”) and (iv) in the case of each
Add-On Term Loan, be in the form of Exhibit 2.11(d) (an “Add-On Term Note”).
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.
(b)    In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender


57



--------------------------------------------------------------------------------




its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Subject to the definition of “Interest
Period”, if any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or each applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


58



--------------------------------------------------------------------------------




A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by any Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


59



--------------------------------------------------------------------------------




Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Cash Collateral.
(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to any provision of Article IX,
or (iv) there shall exist a Defaulting Lender, the Borrower shall immediately
(in the case of clause (iii) above) or within one Business Day (in all other
cases) following any written request by the Administrative Agent or the
applicable L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of each applicable L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the applicable L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon written demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in one or more Controlled Accounts or in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided,


60



--------------------------------------------------------------------------------




however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Requisite Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lenders hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or any Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to the pay the Loans
of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and


61



--------------------------------------------------------------------------------




unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or such Swing Line Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable


62



--------------------------------------------------------------------------------




Law, (x) first, prepay Swing Line Loans in any amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize each L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided, that, no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.



ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to clause (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding Taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to clause (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the


63



--------------------------------------------------------------------------------




applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to clause (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of clause (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or an L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes


64



--------------------------------------------------------------------------------




were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or such L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


65



--------------------------------------------------------------------------------




(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed copies of Internal Revenue Service Form W‑8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W‑8BEN or W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
3.01-2 or Exhibit 3.01-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
3.01-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including


66



--------------------------------------------------------------------------------




those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause, in no event
will the applicable Recipient be required to pay any amount to the Loan Party
pursuant to this clause the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This clause shall not be construed to require any Recipient to
make available its tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose


67



--------------------------------------------------------------------------------




interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03    Inability to Determine Rates.
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (a)  the Administrative Agent determines that (i)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (a) above, “Impacted
Loans”), or (b) the Administrative Agent or the Requisite Lenders determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Requisite Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the


68



--------------------------------------------------------------------------------




notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this section, (2) the Administrative Agent or the Requisite
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such


69



--------------------------------------------------------------------------------




Lender’s or such L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05    Compensation for Losses.
Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds (but excluding loss of anticipated profits) obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.


70



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Section 3.05, each of the
Lenders that were lenders under the Existing Credit Agreement hereby waive the
requirement that the Borrower reimburse such Lender for any break funding costs
incurred or arising in connection with the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 or any Lender notifies the Borrower and
Administrative Agent that it is unable to fund Eurodollar Rate Loans pursuant to
Section 3.02 or Section 3.03, and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

3.07    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

3.08    Withholding Taxes.
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effectiveness Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans under this Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

ARTICLE IV

GUARANTY

4.01    The Guaranty.


71



--------------------------------------------------------------------------------




The Parent Guarantor hereby guarantees to each Lender, each Swap Bank, each
Treasury Management Bank, and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof. The Parent Guarantor hereby further agrees
that if any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Parent Guarantor will promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal. The Borrower hereby
guarantees any Swap Obligation of a Specified Loan Party (determined before
giving effect to Sections 4.01 and 4.08) under the Guaranty.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of the Parent Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.

4.02    Obligations Unconditional.
The obligations of the Parent Guarantor under Section 4.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Treasury
Management Agreements, or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
any of the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (other than payment in full of the Obligations), it being the
intent of this Section 4.02 that the obligations of the Parent Guarantor
hereunder shall be absolute and unconditional under any and all circumstances.
The Parent Guarantor agrees that the Parent Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower for
amounts paid under this Article IV until such time as the Obligations have been
paid in full (other than contingent indemnification obligations that are not
then due and payable) and the Commitments have expired or terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of the Parent Guarantor hereunder, which
shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to the Parent Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan


72



--------------------------------------------------------------------------------




Documents, any Swap Contract between any Loan Party and any Swap Bank or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be waived or
any other guarantee of any of the Obligations shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; or
(d)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Parent
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Parent Guarantor).
With respect to its obligations hereunder, the Parent Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of any of the Obligations.

4.03    Reinstatement.
The obligations of the Parent Guarantor under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and the Parent
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

4.04    Remedies.
The Parent Guarantor agrees that, to the fullest extent permitted by law, as
between the Parent Guarantor, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02. Section 9.03 and Section 9.04 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Parent Guarantor for purposes of Section
4.01.

4.05    Rights of Contribution.
The Parent Guarantor and the Borrower agree that, in connection with payments
made hereunder, the Parent Guarantor and the Borrower shall have contribution
rights against each other as permitted under applicable law. Such contribution
rights shall be subordinate and subject in right of payment to the obligations
of the Parent Guarantor and the Borrower under the Loan Documents and neither
the Parent Guarantor nor the Borrower shall exercise such rights of contribution
until all Obligations have been paid in full (other


73



--------------------------------------------------------------------------------




than contingent indemnification obligations that are not then due and payable)
and the Commitments have terminated.

4.06    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

4.07    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under this Guaranty and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article IV voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each Qualified ECP Guarantor under this Section 4.07 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full (other than contingent indemnification obligations
under the Loan Documents that are not then due or claimed). Each Loan Party
intends this Section 4.07 to constitute, and this Section 4.07 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of the Commodity Exchange Act.

4.08    Appointment of Borrower.
The Parent Guarantor hereby appoints the Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
the Parent Guarantor as the Borrower deems appropriate in its sole discretion
and the Parent Guarantor shall be obligated by all of the terms of any such
document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Borrower shall be deemed delivered to the Parent Guarantor and (c) the
Administrative Agent, L/C Issuers or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of the Parent Guarantor.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01    Conditions of Initial Credit Extension.
This Agreement shall become effective upon and the obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by an authorized officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


74



--------------------------------------------------------------------------------




(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Effectiveness Date, and in form and
substance reasonably satisfactory to the Administrative Agent.
(c)    Financial Statements. The Administrative Agent shall have received:
(i)    the Audited Financial Statements; and
(ii)    a budget of the Borrower and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Borrower, consolidated income
statement projections for the Borrower and its Subsidiaries, consolidated
balance sheet projections for the Borrower and its Subsidiaries and consolidated
cash flow projections for the Borrower and its Subsidiaries, all for the Fiscal
Years ending 2016 through 2019, inclusive (the “Projected Financial
Statements”).
(d)    No Material Adverse Effect. There shall not have occurred a Material
Adverse Effect since December 31, 2015.
(e)    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
(f)    Organizational Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
(i)    copies of the Organizational Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Effectiveness Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of authorized officers of each Loan Party
as the Administrative Agent may require evidencing the identity, authority and
capacity of each authorized officer thereof authorized to act as an authorized
officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party; and
(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.
(g)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 5.01(d) and (e) and Sections 5.02(a) and (b) have been
satisfied as of the Effectiveness Date and setting forth the current Credit
Rating(s).
(h)    Existing Credit Agreement. Receipt by the Administrative Agent of
evidence that (A) all obligations owed to lenders under the Existing Credit
Agreement who are not Lenders


75



--------------------------------------------------------------------------------




hereunder, if any, shall have been paid in full, and (B) the obligations owed to
lenders under the Existing Credit Agreement who are Lenders hereunder shall be
paid to the extent necessary so that the Obligations owed to such Lenders
hereunder do not exceed their respective Commitments.
(i)    Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders
of any fees required to be paid on or before the Effectiveness Date.
(j)    Out-of-Pocket Expenses and Attorney Costs. Unless waived by the
Administrative Agent, the Borrower shall have paid all reasonable out-of-pocket
expenses of the Arrangers and the Administrative Agent and all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Effectiveness Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effectiveness
Date specifying its objection thereto.

5.02    Conditions to all Credit Extensions.
The obligation of each Lender or each L/C Issuer, as applicable, to honor any
Request for Credit Extension (excluding any conversion or continuation of Loans)
is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and the Parent
Guarantor contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in clauses (a) and (b) of Section 6.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer
and/or the applicable Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.


76



--------------------------------------------------------------------------------




Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied (or waived in accordance with the terms
hereof) on and as of the date of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents on
the Effectiveness Date, the Loan Parties, jointly and severally, make the
representations and warranties set forth in this Article VI and upon the
occurrence of each Credit Extension thereafter:

6.01    Organization, etc.
Each Loan Party (a) is a corporation or other form of legal entity, and each of
its Subsidiaries is a corporation, partnership or other form of legal entity,
validly organized and existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, (b) is
duly qualified to do business and is in good standing as a foreign corporation
or foreign partnership (or comparable foreign qualification, if applicable, in
the case of any other form of legal entity), as the case may be, in each
jurisdiction where the nature of its business requires such qualification, and
(c) has full power and authority and holds all requisite governmental licenses,
permits and other approvals to (i) enter into and perform its obligations under
this Agreement and each other Loan Document to which it is a party and (ii) own
or hold under lease its property and to conduct its business substantially as
currently conducted by it, except, in the case of clauses (b) and (c)(ii) only,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.02    Due Authorization, Non‑Contravention, etc.
The execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document to which it is a party, the borrowing of the Loans, the
use of the proceeds thereof and the issuance of the Letters of Credit hereunder
are within each Loan Party’s corporate, partnership or comparable powers, as the
case may be, have been duly authorized by all necessary corporate, partnership
or comparable and, if required, stockholder action, as the case may be, and do
not
(a)    contravene the Organizational Documents of any Loan Party or any of its
respective Subsidiaries;
(b)    contravene any law, statute, rule or regulation binding on or affecting
any Loan Party or any of its respective Subsidiaries;
(c)    violate or result in a default or event of default or an acceleration of
any rights or benefits under any indenture, agreement or other instrument
binding upon any Loan Party or any of its respective Subsidiaries; or
(d)    result in, or require the creation or imposition of, any Lien on any
assets of any Loan Party or any of its respective Subsidiaries, except Liens
created under the Loan Documents,
except, in the cases of clauses (b), (c) and (d) only, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


77



--------------------------------------------------------------------------------





6.03    Government Approval, Regulation, etc.
No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or other Person is
required for the due execution, delivery or performance by the Borrower or the
Parent Guarantor of this Agreement or any other Loan Document, the borrowing of
the Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, except (i) such as have been obtained or made and are in full force
and effect and (ii) those, the failure of which to obtain or make, would not
reasonably be expected to have a Material Adverse Effect. Neither Loan Party nor
any of its respective Subsidiaries is an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

6.04    Validity, etc.
This Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party will, on the due execution and delivery thereof and assuming the due
execution and delivery of this Agreement by each of the other parties hereto,
constitute, the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

6.05    Financial Information.
(a)    The Audited Financial Statements have been prepared in accordance with
GAAP consistently applied, and present fairly in all material respects in the
financial condition of the Parent Guarantor and the results of its operations
and its cash flows as of the dates and for the period presented and the Audited
Financial Statements have been audited by independent registered public
accountants of nationally recognized standing and are accompanied by an
unqualified opinion of such accountants.
(b)    Except as disclosed in the financial statements referred to above or the
notes thereto, none of the Parent Guarantor or its Subsidiaries has any
Indebtedness, contingent liabilities, long‑term commitments or unrealized losses
that have had or reasonably could be expected to have, individually or in the
aggregate, a Material Adverse Effect.

6.06    No Material Adverse Effect.
Since December 31, 2015, no event or circumstance has occurred that has had, or
could reasonably be expected to have, a Material Adverse Effect.

6.07    Litigation.
There is no pending or, to the knowledge of the Loan Parties, threatened
litigation, action or proceeding against the Parent Guarantor or any of its
Subsidiaries, or the ability of the parties to consummate the transactions
contemplated hereby, which could reasonably be expected to have a Material
Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby.

6.08    Compliance with Laws and Agreements.


78



--------------------------------------------------------------------------------




None of the Loan Parties has violated, is in violation of or has been given
written notice of any violation of any laws (other than Environmental Laws,
which are the subject of Section 6.13), regulations or orders of any
Governmental Authority applicable to it or its property or any indenture,
agreement or other instrument binding upon it or its property, except for any
violations which could not reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing. No
breach, default, violation, cancellation, termination or other event that could
reasonably be expected to have a Material Adverse Effect has occurred under any
Boeing Agreement.

6.09    Loan Party Information.
Schedule 6.09 (a) sets forth the name, taxpayer identification number,
organizational identification number (if any) of each of the Parent Guarantor
and the Borrower and (b) sets forth the direct or indirect ownership interest of
the Parent Guarantor and the Borrower in each of their respective Subsidiaries,
in each case as of the Effectiveness Date.

6.10    Ownership of Properties.
(a)    Each of the Borrower and its Subsidiaries has good and marketable title
in fee simple to (or other similar title in jurisdictions outside the United
States of America), or valid leasehold interests in, or easements or other
limited property interests in, or is licensed to use, all its properties and
assets, except for defects in the foregoing that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to do so in the aggregate could not reasonably be expected to have a
Material Adverse Effect. All such properties and assets are free and clear of
Liens, other than Permitted Liens.
(b)    Each of the Borrower and its Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect, and
all such leases are in full force and effect, except in respect of which the
failure to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Each of the Borrower and its Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
(c)    Each of the Borrower and its Subsidiaries owns, possesses, is licensed or
otherwise has the right to use, or could obtain ownership or possession of, all
patents, trademarks, service marks, trade names, copyrights, licenses and rights
with respect thereto necessary for the present conduct of its business, except
for those the failure to own, possess, license or use could not reasonably be
expected to have a Material Adverse Effect, and without any known conflict or
alleged conflict with the rights of others, except where such conflicts could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.11    Taxes.
Each of the Parent Guarantor, the Borrower and its Subsidiaries has timely filed
all federal, foreign and all other material Tax returns and reports required by
Law to have been filed by it and has timely paid all Taxes and governmental
charges due (whether or not shown on any Tax return), except any such Taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Each of the Parent


79



--------------------------------------------------------------------------------




Guarantor, the Borrower and its Subsidiaries has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable. Neither the Parent
Guarantor, nor the Borrower, nor any of its Subsidiaries has ever been a party
to any understanding or arrangement constituting a “tax shelter” within the
meaning of Section 6662(d)(2)(C)(iii) of the Internal Revenue Code or within the
meaning of Section 6111(c) or Section 6111(d) of the Internal Revenue Code as in
effect immediately prior to the enactment of the American Jobs Creation Act of
2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

6.12    Pension and Welfare Plans.
No ERISA Event has occurred or is reasonably expected to occur which could
reasonably be expected to have a Material Adverse Effect or give rise to a Lien
on the assets of any Loan Party or a Subsidiary, if such Lien could reasonably
be expected to have a Material Adverse Effect. The Borrower and its Subsidiaries
and their ERISA Affiliates are in compliance in all respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan except for failures to so comply which could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event or
transaction has occurred with respect to any Plan which reasonably might result
in the incurrence by the Borrower or any of its Subsidiaries or any ERISA
Affiliate of any liability, fine or penalty which could reasonably be expected
to have a Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Pension Plans by an
amount that could reasonably be expected to have a Material Adverse Effect.
Using actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Loan Party or
ERISA Affiliate to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, could not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries has any
contingent liability with respect to post‑retirement benefits provided by the
Borrower or any of its Subsidiaries under a Welfare Plan, other than (i)
liability for continuation coverage described in Part 6 of Subtitle B of Title I
of ERISA and (ii) liabilities that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, and (b) neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Plan.

6.13    Environmental Warranties.
The Parent Guarantor, the Borrower and their respective Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and known Environmental Liabilities on their respective businesses,
operations and properties, and as a result thereof, the Parent Guarantor and the
Borrower have reasonably concluded that such Environmental Laws and known
Environmental Liabilities, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


80



--------------------------------------------------------------------------------





6.14    Regulations T, U and X.
The Loans and other Credit Extensions, the use of the proceeds thereof, this
Agreement and the transactions contemplated hereby will not result in a
violation of or be inconsistent with any provision of Regulation T, Regulation U
or Regulation X.

6.15    Disclosure; Accuracy of Information and Projected Financial Statements.
(a)    Neither this Agreement nor any other document, certificate or written
statement (other than Projections and information of a general economic or
industry specific nature), in each case concerning any Loan Party, furnished to
the Administrative Agent or any Lender by or on behalf of any Loan Party in
connection herewith contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements contained
herein and therein not materially misleading, in light of the circumstances
under which they were made.  Any document, certificate or written statement
containing financial projections and other forward looking information
concerning the Parent Guarantor and its Subsidiaries provided to the Arrangers
 or the Lenders by any of the Loan Parties or any of their representatives (or
their behalf) (the “Projections”) have been be prepared in good faith utilizing
reasonable assumptions and due care in the preparation of such document,
certificate or written statement, it being understood that forecast and
projections are subject to uncertainties and contingencies and no assurance can
be given that any forecast or projection will be realized.
(b)    The Projected Financial Statements were prepared in good faith based on
assumptions that are reasonable as of the date of such projections and as of the
Effectiveness Date and all material assumptions with respect to the Projected
Financial Statements are set forth therein. The Projected Financial Statements
present a good faith estimate of the consolidated financial information
contained therein at the date thereof, it being recognized by the Administrative
Agent and the Lenders, however, that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by the projections will differ from the projected results and that the
difference may be material. The Projected Financial Statements are not
representations by the Borrower or the Parent Guarantor that the projections
thereof will be achieved.

6.16    Insurance.
The properties of the Borrower and each of its Subsidiaries are insured with
financially sound and reputable insurance companies in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and operating and owning properties in the same or
similar locations. All such insurance (including the related insurance policies)
is in full force and effect, all premiums with respect thereto that are due and
payable have been duly paid and no Loan Party has received or is aware of any
notice of violation or cancellation thereof and each Loan Party has complied in
all material respects with the material requirements of each such policy.

6.17    Labor Matters.
Except as could not reasonably be expected to have a Material Adverse Effect
(for purposes of this representation being made on the Effectiveness Date only,
with references to the Loan Parties in such definition being deemed to be
references to the Borrower and its Subsidiaries taken as a whole), (a) there are
no strikes, lockouts or slowdowns against the Loan Parties pending or, to the
knowledge of any Loan Party, threatened; (b) the hours worked by and payments
made to employees of the Loan Parties have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law


81



--------------------------------------------------------------------------------




dealing with such matters; and (c) all payments due from the Loan Parties, or
for which any claim may be made against the Loan Parties, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Parties.

6.18    Solvency.
Immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the Loan Parties, on a consolidated basis, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of the Loan Parties, on a consolidated
basis, will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Loan Parties, on a consolidated basis, will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Loan Parties, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

6.19    Securities.
The common Equity Interests of each of the Parent Guarantor’s and the Borrower’s
Subsidiaries are fully paid and, to the extent applicable, non‑assessable. The
Equity Interests of each Subsidiary held, directly or indirectly, by the
Borrower are owned, directly or indirectly, by the Borrower free and clear of
all Liens except non‑consensual Permitted Liens. There are not, as of the
Effectiveness Date, any existing options, warrants, calls, subscriptions,
convertible or exchangeable securities, rights, agreements, commitments or
arrangements for any Person to acquire any common stock of the Borrower or any
of its Subsidiaries or any other securities convertible into, exchangeable for
or evidencing the right to subscribe for any such common stock, except as
disclosed in the financial statements delivered pursuant to Sections 7.01(a) and
(b) or otherwise disclosed to the Lenders prior to the Effectiveness Date.

6.20    Sanctions; Anti-Corruption Laws.
(a)    Neither the Parent Guarantor, nor any of its Subsidiaries, nor, to the
knowledge of the Parent Guarantor, any director, officer or employee thereof, is
an individual or entity that is (a) currently the subject or target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by the United States federal government (including,
without limitation, OFAC), the European Union or Her Majesty’s Treasury or (c)
located, organized or resident in a Designated Jurisdiction.
(b)    (i) Neither the Parent Guarantor nor any Subsidiary thereof is in
violation of the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions applicable to the Parent Guarantor or any Subsidiary from time to
time, the effect of which is or would reasonably be expected to be material to
the Parent Guarantor and its Subsidiaries taken as a whole; and (ii) the Parent
Guarantor has instituted and maintained policies and procedures reasonably
designed to promote and achieve compliance with such laws.

6.21    Subordination.


82



--------------------------------------------------------------------------------




The obligations of the Loan Parties in respect of Indebtedness arising pursuant
to any Permitted Kansas Bond Financing are junior and subordinate to the
Obligations.

6.22    EEA Financial Institution.
Neither the Parent Guarantor nor the Borrower is an EEA Financial Institution.

ARTICLE VII

AFFIRMATIVE COVENANTS
The Parent Guarantor and the Borrower each hereby covenants and agrees with the
Lenders that on or after the Closing and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder or under any other Loan Document have been paid in
full (other than contingent indemnification obligations that are not then due
and payable) and all Letters of Credit have expired, terminated or been
collateralized and all drawings under all Letters of Credit shall have been
reimbursed:

7.01    Financial Information, Reports, Notices, etc.
The Borrower will furnish, or will cause to be furnished, to each Lender and the
Administrative Agent copies of the following financial statements, reports,
notices and information:
(a)    as soon as available and in any event within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year of
the Parent Guarantor, a consolidated balance sheet of the Parent Guarantor and
its Subsidiaries as of the end of such Fiscal Quarter and consolidated
statements of earnings and cash flow of the Parent Guarantor and its
Subsidiaries for such Fiscal Quarter and for the same period in the prior Fiscal
Year and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, certified by a Financial Officer of
the Parent Guarantor as fairly presenting in all material respects the financial
position, results of operations and cash flows of the Parent Guarantor and its
Subsidiaries in accordance with GAAP consistently applied and a narrative report
and management’s discussion and analysis, in a form reasonably satisfactory to
the Administrative Agent, of the financial condition and results of operations
for such Fiscal Quarter and the then elapsed portion of the Fiscal Year, as
compared to the comparable periods in the previous Fiscal Year (it being
understood that such information may be furnished in the form of a Form 10‑Q,
and such form shall be reasonably satisfactory to the Administrative Agent);
(b)    as soon as available and in any event within ninety (90) days after the
end of each Fiscal Year of the Parent Guarantor, a copy of the annual audit
report for such Fiscal Year for the Parent Guarantor and its Subsidiaries,
including therein a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flow of the Parent Guarantor and its Subsidiaries for such
Fiscal Year, in each case certified (without any Impermissible Qualification) in
a manner reasonably acceptable to the Administrative Agent by an independent
public accounting firm reasonably acceptable to the Administrative Agent,
together with a Compliance Certificate containing a computation in reasonable
detail of, and showing compliance with, each of the financial ratios and
restrictions contained in the Financial Covenants and to the effect that, in
making the examination necessary for the signing of such certificate, such
Financial Officer has not become aware of any Default or Event of Default that
has occurred and is continuing, or, if such Financial Officer has become aware


83



--------------------------------------------------------------------------------




of such Default or Event of Default, describing such Default or Event of Default
and the steps, if any, being taken to cure it, and concurrently with the
delivery of the foregoing financial statements and a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Parent Guarantor and the Borrower for such Fiscal Year, as compared to
amounts for the previous Fiscal Year and budgeted amounts (it being understood
that such information may be furnished in the form of a Form 10‑K, and such form
shall be reasonably satisfactory to the Administrative Agent) (provided that
such comparison need not be covered by the certification of the independent
public accounting firm referred to above);
(c)    as soon as available and in any event within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year of
the Parent Guarantor, a Compliance Certificate containing a computation in
reasonable detail of, and showing compliance with, each of the financial ratios
and restrictions contained in the Financial Covenants and to the effect that, in
making the examination necessary for the signing of such certificate, the
Financial Officer executing such Compliance Certificate has not become aware of
any Default or Event of Default that has occurred and is continuing, or, if such
Financial Officers have become aware of such Default or Event of Default,
describing such Default or Event of Default and the steps, if any, being taken
to cure it;
(d)    as soon as available and in any event within sixty (60) days after the
end of each Fiscal Year of the Parent Guarantor, a detailed consolidated budget
for such Fiscal Year (including a projected consolidated balance sheet and
related statements of projected operations and cash) and, promptly when
available, any significant revisions of such budgets;
(e)    promptly upon receipt thereof, copies of all material written reports
submitted to the Parent Guarantor by independent certified public accountants in
connection with each annual, interim or special audit of the books of the Parent
Guarantor or any of its Subsidiaries made by such accountants;
(f)    promptly and in any event within five (5) days after becoming aware of
the occurrence of any Default or Event of Default, a statement of a Financial
Officer of the Borrower setting forth details of such Default or Event of
Default and the action which the Borrower has taken and proposes to take with
respect thereto;
(g)    promptly and in any event within five (5) Business Days after (i) the
occurrence of any adverse development with respect to any litigation, action or
proceeding against a Loan Party or any of its Subsidiaries that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or (ii) the commencement of any litigation, action or proceeding against a Loan
Party or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect or that purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, notice thereof and, to the extent requested by
the Administrative Agent, copies of all documentation relating thereto;
(h)    promptly upon becoming aware of the taking of any specific actions by the
Parent Guarantor or any other Person to terminate any Pension Plan (other than a
termination pursuant to Section 4041(b) of ERISA which can be completed without
the Parent Guarantor or any ERISA Affiliate having to provide more than
$5,000,000 in addition to the normal contribution required for the plan year in
which termination occurs to make such Pension Plan sufficient), or the
occurrence


84



--------------------------------------------------------------------------------




of an ERISA Event which could result in a Lien on the assets of any Loan Party
or a Subsidiary or in the incurrence by a Loan Party of any liability, fine or
penalty which could reasonably be expected to have a Material Adverse Effect, or
any increase in the contingent liability of a Loan Party with respect to any
post‑retirement Welfare Plan benefit if the increase in such contingent
liability could reasonably be expected to have a Material Adverse Effect, notice
thereof and copies of all documentation relating thereto;
(i)    upon written request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Loan Party or ERISA Affiliate with the Department of Labor with respect
to each Pension Plan; (ii) to the extent available, the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by any Loan
Party or ERISA Affiliate from a Multiemployer Plan sponsor or any governmental
agency concerning an ERISA Event; and (iv) such other documents or governmental
reports or filings relating to any Plan as the Administrative Agent shall
reasonably request;
(j)    promptly and in any event within five (5) Business Days, notice of any
other development that could reasonably be expected to have a Material Adverse
Effect;
(k)    promptly, from time to time, such other information respecting the
condition or operations, financial or otherwise, of the Parent Guarantor or any
of its Subsidiaries as any Lender through the Administrative Agent may from time
to time reasonably request; and
(l)    promptly upon receipt thereof (and in any event within five (5) Business
Days of receipt thereof), copies of all updates provided by S&P (and, if
available, Moody’s) expressly relating to the Credit Rating of the Borrower.
Documents required to be delivered pursuant to this Section 7.01 may be
delivered electronically and shall be deemed to have been so delivered on the
date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the Internet at the website address listed on
Schedule 11.02, or on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or (ii)
on which they are first available on the SEC’s website on the Internet at
www.sec.gov; provided, that: the Borrower shall deliver a paper copy of such
documents to the Administrative Agent or any Lender upon its written request to
the Borrower to deliver such paper copy.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or any of
the Arrangers may, but shall not be obligated to, make available to the Lenders
and the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by


85



--------------------------------------------------------------------------------




marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, each of the Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be required to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
designated as “Public Side Information.”

7.02    Compliance with Laws, etc.
Each of the Parent Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, comply in all respects with all applicable laws,
rules, regulations and orders, except where such noncompliance, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

7.03    Maintenance of Properties.
Each of the Parent Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, maintain, preserve, protect and keep its material
properties and assets in good repair, working order and condition, and make
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times except
where the failure to do so would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect.

7.04    Insurance.
Each of the Parent Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, maintain or cause to be maintained with financially
sound and responsible insurance companies insurance with respect to its
properties material to the business of the Loan Parties and their respective
Subsidiaries against such casualties and contingencies and of such types and in
such amounts with such deductibles as is customary in the case of similar
businesses operating in the same or similar locations (including, without
limitation, to the extent customary in the case of similar businesses operating
in the same or similar locations, (i) physical hazard insurance on an “all risk”
basis, (ii) commercial general liability against claims for bodily injury, death
or property damage, (iii) business interruption insurance, (iv) worker’s
compensation insurance as may be required by any applicable Laws and (v) such
other insurance against risks as the Administrative Agent may from time to time
require).

7.05    Books and Records; Visitation Rights; Maintenance of Ratings.
Each of the Parent Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, keep books and records which accurately reflect in
all material respects its business affairs and material transactions and permit
the Administrative Agent or any Lender or their representatives, at reasonable
times and intervals, to (i) visit all of its offices, to the extent permitted by
applicable Laws and subject to applicable confidentiality requirements, (ii)
discuss its financial matters with its executive financial officers and
independent public accountant and (iii) upon the reasonable request of the
Administrative Agent or a Lender, examine (and, at the expense of the Borrower,
photocopy extracts from) any of its books or other corporate or partnership
records (provided that as long as no Default or Event of Default has occurred
and is continuing, (a) the Loan Parties shall bear the expense of not more than
one (1) such visit per Fiscal


86



--------------------------------------------------------------------------------




Year and (b) any such visits by Lenders shall be coordinated through the
Administrative Agent, which shall in turn coordinate any such visits through
Responsible Officers of the Borrower).

7.06    Environmental Covenant.
Each of the Parent Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to:
(a)    use and operate all of its facilities and properties in compliance with
all Environmental Laws except for such noncompliance which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, keep all Environmental Permits in effect and remain in compliance
therewith and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except for any failure to keep Environmental Permits in
effect or noncompliance that could not reasonably be expected to have a Material
Adverse Effect;
(b)    promptly notify the Administrative Agent and provide copies of all
written inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto;
(c)    promptly, from time to time, provide such information and certifications
which the Administrative Agent may reasonably request from time to time to
evidence compliance with this Section 7.06.

7.07    Existence; Conduct of Business.
Each of the Parent Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except
(other than in respect of the legal existence of the Borrower) where the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided that nothing in this Section 7.07 shall prohibit any merger or
consolidation, liquidation or dissolution permitted under Section 8.03 or sale
or other disposition permitted under Section 8.05.

7.08    Performance of Obligations.
Each of the Parent Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, perform all of their respective obligations under
the terms of each mortgage, indenture, security agreement, other debt instrument
and material contract by which they are bound or to which they are a party
except for such noncompliance as in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

7.09    Use of Proceeds.


87



--------------------------------------------------------------------------------




The Borrower covenants and agrees that the proceeds of Loans will be used to
repay Indebtedness under the Existing Credit Agreement and for working capital,
capital expenditures, Permitted Acquisitions, permitted share repurchases and
other lawful general corporate purposes. The Borrower also covenants and agrees
that the proceeds of any Add-On Term Loans will be used for lawful general
corporate purposes.

7.10    Payment of Taxes.
Each of the Parent Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, pay and discharge all federal and material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful claims which, if unpaid,
might become a Lien or charge upon any properties of the Parent Guarantor, the
Borrower or any of their respective Subsidiaries or cause a failure or
forfeiture of title thereto; provided that neither the Parent Guarantor nor the
Borrower nor any of their respective Subsidiaries shall be required to pay any
such Tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings, which proceedings have the effect of preventing
the forfeiture or sale of the property or asset that may become subject to such
Lien, if it has maintained adequate reserves with respect thereto in accordance
with and to the extent required under GAAP. Each of the Parent Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to, timely
file or cause to be timely filed all federal and other material Tax returns
required to be filed by it.



ARTICLE VIII

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder or under
any other Loan Document have been paid in full (other than contingent
indemnification obligations that are not then due and payable) and all Letters
of Credit have expired, terminated or been collateralized and all drawings under
all Letters of Credit shall have been reimbursed, each of the Parent Guarantor
and the Borrower hereby covenants and agrees with the Lenders that from and
after the Effectiveness Date:

8.01    Liens.
Each of the Parent Guarantor and the Borrower will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on any Property or asset (including any
income or revenues (including accounts receivable)) now owned or hereafter
acquired by them, except the following (herein collectively referred to as
“Permitted Liens”):
(a)    Liens in connection with the provision of Cash Collateral under this
Agreement;
(b)    landlords’, carriers’, warehousemen’s, mechanics’, suppliers’,
materialmen’s, attorney’s or other like liens, in any case incurred in the
ordinary course of business which are not overdue for a period of more than
forty-five (45) days or which are being contested in good faith and by
appropriate proceedings promptly instituted and diligently conducted; provided
that (A) a reserve or other appropriate provision, if any, as is required by
GAAP shall have been made therefor, and (B) such Liens relating to statutory
obligations, surety or appeal bond or performance bonds shall only extend to or
cover cash and Permitted Investments not in the Controlled Account;
(c)    Liens existing on the Effectiveness Date and set forth on
Schedule 8.01(c) and any renewals, replacements or extensions thereof, provided
that (A) no additional property is covered thereby and (B) the amount secured or
benefited thereby is not increased (except, in connection with any refinancing,
refunding, renewal or extension thereof, by an amount equal to accrued interest,
a reasonable premium paid in connection with such renewal, replacement or
extension, as applicable, and fees and expenses reasonably incurred in
connection therewith);
(d)    Liens for taxes, assessments or governmental charges or claims or other
like statutory Liens that do not secure Indebtedness for borrowed money and (A)
that are not yet delinquent or (B) that are being contested in good faith by
appropriate proceedings promptly instituted and properly pursued; provided that
any reserve or other appropriate provision as shall be required in conformity
with GAAP shall have been made therefor;
(e)    Liens in the form of zoning restrictions, easements, rights of way,
licenses, reservations, covenants, conditions or other restrictions on the use
of real property or other minor irregularities in title (including leasehold
title) that do not (A) secure Indebtedness or (B) materially interfere with the
ordinary conduct of the Parent Guarantor, the Borrower and their respective
Subsidiaries, taken as a whole;
(f)    Liens not for borrowed money in the form of pledges or deposits securing
bids, tenders, performance, payment of insurance premiums, statutory
obligations, surety bonds, appeal bonds, leases to which the Borrower or any of
its Subsidiaries is a party and other obligations of a like nature, in each
case, made in the ordinary course of business;
(g)    Liens resulting from any judgments, awards or orders to the extent that
such judgments, awards or orders do not cause or constitute an Event of Default
under this Agreement;
(h)    Liens in the form of licenses, leases or subleases granted or created by
the Borrower or any of its Subsidiaries, which licenses, leases or subleases do
not interfere, individually or in the aggregate, in any material respect with
the business of the Borrower and its Subsidiaries, taken as a whole;
(i)    Liens on fixtures or personal property held by or granted to landlords
pursuant to leases;


88



--------------------------------------------------------------------------------




(j)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent of a Permitted
Acquisition otherwise permitted hereunder;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(l)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any Real
Property;
(m)    bankers’ Liens, rights of setoff and similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Loan Party or any Subsidiary of the Borrower, in each case
granted in the ordinary course of business in favor of the bank or banks which
such accounts are maintained, securing amounts owing to such bank with respect
to cash management or other account arrangements, including those involving
pooled accounts and netting arrangements, provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(o)    pledges or deposits in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation, other than any lien imposed by ERISA;
(p)    Liens not for borrowed money or other Indebtedness on assets acquired
after the Effective Date existing at the time of acquisition thereof by the
Borrower or any of its Subsidiaries; provided that such Liens were not incurred
in connection with, or in contemplation of, such acquisition and do not extend
to any assets of the Borrower or any of its Subsidiaries other than the specific
assets so acquired (and improvements thereon);
(q)    Liens representing the right of (A) Boeing to purchase certain assets
from the Borrower or any of its Subsidiaries and set‑off rights under the Boeing
Agreements and (B) Airbus to purchase certain assets from the Borrower or any of
its Subsidiaries and set-off rights under the Airbus Agreement; and
(r)    other Liens securing any Indebtedness of the Borrower and its
Subsidiaries that is not prohibited by Section 8.02.

8.02    Priority Debt.


89



--------------------------------------------------------------------------------




Each of the Parent Guarantor and the Borrower will not permit the aggregate
amount of all Priority Debt at any one time outstanding to exceed fifteen
percent (15%) of Consolidated Total Assets of the Borrower.



8.03    Fundamental Changes; Line of Business.
(a)    Each of the Parent Guarantor and the Borrower will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with them, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, (i) any Wholly Owned Subsidiary
of the Borrower may merge or consolidate with and into the Borrower in a
transaction in which the Borrower is the surviving Person, (ii) any Wholly Owned
Subsidiary of the Borrower may merge or consolidate with and into any Wholly
Owned Subsidiary of the Borrower, (iii) any Wholly Owned Subsidiary of the
Borrower or the Parent Guarantor used primarily as a financing vehicle in
connection with a Permitted Kansas Bond Financing may merge or consolidate with
and into the Borrower or the Parent Guarantor; provided that the Borrower or the
Parent Guarantor is the surviving Person of that merger or consolidation and the
Permitted Kansas Bond Financing obligations attributable to such Subsidiary have
been discharged in full and such Subsidiary shall have no other Indebtedness,
(iv) Permitted Acquisitions may be consummated through merger or consolidation
so long as the surviving Person is the Borrower (in the case of an acquisition
by the Borrower) and (v) any merger or consolidation of a Person whose only
assets are subject of any Asset Sale permitted by Section 8.05(m).
(b)    Notwithstanding the foregoing, (i) any Subsidiary of the Borrower may
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or to any other Subsidiary of the Borrower and (ii) any Subsidiary
may liquidate and distribute its assets ratably to its shareholders.
(c)    The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, engage in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the Effectiveness Date and
businesses similar, complementary, or reasonably related thereto and reasonable
extensions thereof, including, without limitation, the modification,
maintenance, repair and overhaul businesses and the direct marketing and sale of
spare parts and units.

8.04    Investments, Loans, Advances, Guarantees and Acquisitions.
Each of the Parent Guarantor and the Borrower will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Wholly
Owned Subsidiary of the Borrower prior to such merger) any Equity Interests in
or evidences of Indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment in, any other Person, or provide other credit support for any
Person or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit (each
of the foregoing, an “Investment” and collectively, “Investments”), except:
(a)    Permitted Investments;
(b)    Investments existing on the Effectiveness Date (or in respect of which a
binding commitment to make such Investment existed on the Effectiveness Date)
and set forth on Schedule 8.04;
(c)    Investments (i) by the Parent Guarantor in the Borrower and by the
Borrower and the Subsidiaries of the Borrower in the Borrower and (ii) by any
Subsidiary of the Borrower in any other Subsidiary of the Borrower;
(d)    Investments constituting Indebtedness of the Loan Parties and their
Subsidiaries that is not prohibited by Section 8.02;
(e)    Guarantees constituting Indebtedness of the Loan Parties and their
Subsidiaries that is not prohibited by Section 8.02;
(f)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(g)    loans and advances to employees, officers and directors of the Parent
Guarantor or its Subsidiaries in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) not to
exceed $10,000,000 in the aggregate at any time outstanding;
(h)    loans and advances to employees, officers and directors of Parent
Guarantor or any of its Subsidiaries to the extent used to acquire Equity
Interests of Parent Guarantor to the extent such transactions are cashless;
(i)    Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
(j)    Investments in Subsidiaries so long as no Default or Event of Default
then exists or would arise therefrom and the Borrower and its Subsidiaries shall
be in compliance with all Financial Covenants on a Pro Forma Basis after giving
effect thereto;
(k)    Permitted Acquisitions;
(l)    Investments in respect of bonds owned by the Borrower or any Subsidiary
as described in clause (e) of the definition of “Permitted Kansas Bond
Financing”;


90



--------------------------------------------------------------------------------




(m)    Investments in respect of industrial revenue bonds owned by the Borrower
or any Subsidiary in connection with a Permitted IRB Lease Obligations;
(n)    other Investments of a type not contemplated by the other clauses of this
Section 8.04 by the Borrower or any Subsidiary not to exceed $75,000,000 net of
the aggregate amount of cash paid as dividends or return of capital investment
on such Investment in the aggregate at any time outstanding; and
(o)    so long as no Default shall have occurred and be continuing or would
result therefrom, Investments in Joint Ventures not to exceed $150,000,000 net
of the aggregate amount of cash paid as dividends or return of capital
investment on such Investment in the aggregate at any time outstanding.
For purposes of this Section 8.04, in the event that an Investment is listed on
Schedule 8.04 and meets the criteria of more than one of the other categories of
Investments permitted under this Section 8.04, such Investment as listed on
Schedule 8.04 shall not be included in determining compliance with the other
categories of permitted Investments.

8.05    Asset Sales.


91



--------------------------------------------------------------------------------




Each of the Parent Guarantor and the Borrower will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, sell, transfer,
lease or otherwise dispose of any asset, including any Equity Interest owned by
them, and the Borrower will not permit any of its Subsidiaries to, directly or
indirectly, issue any additional Equity Interest in such Subsidiary, except:
(a)    sales of inventory or used, surplus, obsolete, outdated, inefficient or
worn out equipment and other property in the ordinary course of business;
(b)    the lease or sublease of Real Property or personal property in the
ordinary course of business;
(c)    sales of Permitted Investments on ordinary business terms;
(d)    Liens permitted by Section 8.01 or Section 8.02 and the making of
Investments permitted under Section 8.04;
(e)    sales, transfers and other dispositions of property by any Subsidiary of
the Borrower to the Borrower or another Subsidiary of the Borrower;
(f)    non‑exclusive licenses and sublicenses of intellectual property in the
ordinary course of business;
(g)    the abandonment or cancellation of intellectual property that is not
material or is no longer used or useful in any material respect in the business
of the Parent Guarantor and its Subsidiaries;
(h)    sales or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof;
(i)    issuances of Equity Interests in a Subsidiary of the Borrower to the
Borrower or to another Subsidiary;
(j)    sales, transfer or other dispositions of (i) obsolete equipment and
inventory to Boeing, (ii) property to Boeing pursuant to Section 12.2E or 25.2
(by reference to Section 12.0) of the GTA or Section 7.2E, 9.2 (by reference to
Section 7.0) or 9.3 (by reference to Section 8.2F) of the 787 GTA, in each case
as in effect on the Effectiveness Date and (iii) property to Boeing in
accordance with Section 14.0 (by reference to Section 13.2E) of the GTA or
Section 10.1 (by reference to Section 8.2F) of the 787 GTA, in each case as in
effect on the Effectiveness Date; provided that the fair market value of all
such property so transferred to Boeing pursuant to this clause (iii) shall not
exceed $50,000,000 in any Fiscal Year;
(k)    sales of Real Property interests listed on Schedule 8.05(k) in connection
with the exercise of a purchase option with respect thereto by Boeing;
(l)    sales, transfers and/or other dispositions of property by one or more
Loan Parties to a City (as described in the definition of Permitted IRB Lease
Obligations) in connection with the incurrence of Permitted IRB Lease
Obligations; and


92



--------------------------------------------------------------------------------




(m)    other Asset Sales so long as the aggregate amount of such Asset Sales do
not exceed twenty-five percent (25%) of the Consolidated Total Assets of the
Borrower during the term of this Agreement.

8.06    Restricted Payments.


93



--------------------------------------------------------------------------------




Each of the Parent Guarantor and the Borrower will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:
(a)    any Subsidiary of the Borrower may declare and pay dividends to the
Borrower or any Subsidiary of the Borrower (as applicable) and ratably to any
other holders of such Subsidiary’s Equity Interests with respect to their Equity
Interests;
(b)    the Parent Guarantor may pay dividends consisting solely of shares of its
common Equity Interests or additional shares of the same class of shares as the
dividend being paid and that do not constitute Disqualified Capital Stock;
(c)    the Borrower may pay cash dividends to the Parent Guarantor at the times
and in the amounts necessary to (i) enable the Parent Guarantor to pay its
franchise tax obligations, provided that (A) the amount of cash dividends paid
pursuant to this clause (c) to enable the Parent Guarantor to pay such franchise
taxes shall not exceed the amount of such franchise taxes actually owing by the
Parent Guarantor at such time for the respective period and (B) any refunds
received by the Parent Guarantor shall promptly be returned by the Parent
Guarantor to the Borrower and (ii) pay customary out-of-pocket expenses for
administrative, legal and accounting services and other fees required to
maintain its legal existence and the registration and listing of its securities
if the proceeds of such cash dividends are immediately used by the Parent
Guarantor for such purposes;
(d)    Permitted Tax Distributions may be made by the Borrower to the Parent
Guarantor, so long as the Parent Guarantor contemporaneously uses such
distributions to pay the Taxes in accordance with the definition of “Permitted
Tax Distributions”;
(e)    cashless exercises of options and warrants; and
(f)    so long as no Default or Event of Default then exists or would arise
therefrom and the Borrower and its Subsidiaries shall be in compliance with all
Financial Covenants on a Pro Forma Basis after giving effect thereto, the
Borrower may pay cash dividends to the Parent Guarantor to enable the Parent
Guarantor to repurchase, redeem or otherwise acquire its Equity Interests and/or
to declare and pay cash dividends to the holders of its Equity Interests.

8.07    Transactions with Affiliates.
Each of the Parent Guarantor and the Borrower will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates (each an “Affiliate Transaction”),
unless such transactions are at prices and on terms and conditions taken as a
whole not less favorable to the Loan Party or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, except:
(a)    (i) transactions between or among the Borrower and any of its
Subsidiaries and (ii) transactions among Subsidiaries of the Borrower not
involving any Loan Party, in each case to the extent such transaction is an
Investment permitted under Section 8.04;
(b)    any Restricted Payment permitted by Section 8.06 and any transaction
permitted by Section 8.03, Section 8.04(b), Section 8.04(c), Section 8.04(d),
Section 8.04(e), Section 8.04(g), Section 8.04(h), Section 8.04(j), Section
8.04(l), Section 8.04(m), Section 8.04(o), Section 8.05(b), Section 8.05(e),
Section 8.05(i) or Section 8.05(l);
(c)    fees and compensation, benefits and incentive arrangements paid or
provided to, and any indemnity provided on behalf of, officers, directors or
employees of the Borrower or any Subsidiary of the Borrower as determined in
good faith by the Board of Directors of the Borrower and in the ordinary course
of business;
(d)    the issuance or sale of any Equity Interests of the Parent Guarantor (and
the exercise of any options, warrants or other rights to acquire Equity
Interests of the Parent Guarantor); and
(e)    the IRB Transactions.

8.08    Financial Covenants.
(a)    Commencing with the Fiscal Quarter ending June 30, 2016, the Borrower
will not permit the Interest Coverage Ratio as of the last day of any Fiscal
Quarter to be less than 4.00:1.0.
(b)    Commencing with the Fiscal Quarter ending June 30, 2016, the Borrower
will not permit the Total Leverage Ratio as of the last day of any Fiscal
Quarter to exceed 3.50:1.0.

8.09    Limitation on Activities of Parent Guarantor.
Notwithstanding anything to the contrary set forth herein, the Parent Guarantor
shall not conduct any material business or hold or acquire any material assets
and shall have no material operations other than (a) the ownership of the Equity
Interests of the Borrower and any Subsidiary formed in connection with a
Permitted Kansas Bond Financing, and, in each case, the exercise of its rights
and performance of its obligations in connection therewith, (b) obligations
under the Loan Documents and the Boeing Agreements, (c) obligations under the
Indentures and the other documents related thereto, (d) the ownership of any
assets and the performance of any actions related to or incidental to being a
public company (including, without limitation, any actions required by the SEC
or applicable Law) and (e) activities incidental to the foregoing.

8.10    Fiscal Year.
Neither the Parent Guarantor nor the Borrower shall change its fiscal year.

8.11    Sanctions and Anti-Money Laundering Laws.
(a)    The Borrower shall not directly or, to the knowledge of the Borrower or
the Parent Guarantor, indirectly use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or, to the knowledge
of the Borrower or the Parent Guarantor, in any other manner that will result in
a violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent or otherwise) of Sanctions.
(b)    Neither the Parent Guarantor nor any of its Subsidiaries (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Parent Guarantor has taken reasonable measures appropriate to the circumstances
(in any event as required by applicable Law), to ensure that the Parent
Guarantor and its Subsidiaries each is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws.
(c)    Each of the Parent Guarantor and its Subsidiaries is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001), in each case to the extent that
the aforementioned acts are applicable to the Parent Guarantor and its
Subsidiaries.

8.12    Anti-Corruption Laws.
The Borrower shall not directly or, to the knowledge of the Borrower or the
Parent Guarantor, indirectly use the proceeds of any Loan for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions applicable to the Borrower from time to time.

8.13    Use of Proceeds.
The Borrower shall not use the proceeds of any Extension of Credit, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01    Events of Default.
Each of the following events or occurrences described in this Section 9.01 shall
constitute (i) an “Event of Default”, if any Loans, LC Disbursements or Letters
of Credit are outstanding, and (ii) an “Event of Termination”, if no Loans, LC
Disbursements or Letters of Credit are outstanding:
(a)    The Borrower shall default (i) in the payment when due of any principal
of any Loan (including, without limitation, on any scheduled principal payment
date) or any reimbursement obligation in respect of any LC Disbursement, (ii) in
the payment when due of any interest on any Loan (and such default shall
continue unremedied for a period of three (3) Business Days), or (iii) in the
payment when due of the Commitment Fee or any other fee described in
Section 2.09 or of any other previously invoiced amount required to be paid
under the Loan Documents (other than an amount described in clauses (i) and
(ii)) payable under this Agreement or any other Loan Document (and such default
shall continue unremedied for a period of five (5) Business Days).
(b)    Any representation or warranty of the Borrower or the Parent Guarantor
made or deemed to be made hereunder or in any other Loan Document or any other
writing or certificate furnished by or on behalf of the Borrower or the Parent
Guarantor to the Administrative Agent, the Issuing Bank or any Lender for the
purposes of or in connection with this Agreement or any such other Loan Document
is or shall be incorrect in any material respect when made or deemed made.
(c)    The Borrower shall default in the due performance and observance of any
of its obligations under clause (f), (g), (j) or (k) of Section 7.01,
Section 7.07 (with respect to the maintenance and preservation of the Parent
Guarantor’s or the Borrower’s corporate existence), Section 7.09 or Article VIII
or either Fee Letter.
(d)    The Borrower or the Parent Guarantor shall default in the due performance
and observance of any agreement (other than those specified in clauses (a)
through (c) above) contained herein or in any other Loan Document, and such
default shall continue unremedied for a period of thirty (30) days after the
date of such default.
(e)    A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.
(f)    Any judgment or order (or combination of judgments and orders) for the
payment of money equal to or in excess of $75,000,000 (other than amounts
covered by (x) insurance for which the insurer thereof has been notified of such
claim and has not challenged such coverage or (y) valid third party
indemnifications for which the indemnifying party thereof has been notified of
such claim and has not challenged such indemnification) individually or in the
aggregate shall be rendered by a court or Governmental Authority against the
Borrower, the Parent Guarantor or any of their Subsidiaries (or any combination
thereof) and (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order and not stayed; or (ii) there shall be any
period (after any applicable statutory grace period) of thirty (30) consecutive
days during which a


94



--------------------------------------------------------------------------------




stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
(g)    Any of the following events shall occur with respect to any Pension Plan:
(i) the taking of any specific actions by a Loan Party, any ERISA Affiliate or
any other Person to terminate a Pension Plan if, as a result of such
termination, a Loan Party or any ERISA Affiliate could reasonably be expected to
incur a liability or obligation to such Pension Plan which could reasonably be
expected to have a Material Adverse Effect; or (ii) an ERISA Event, or
noncompliance with respect to Foreign Plans, shall have occurred that gives rise
to a Lien on the assets of any Loan Party or a Subsidiary that, when taken
together with all other ERISA Events and noncompliance with respect to Foreign
Plans that have occurred, could reasonably be expected to have a Material
Adverse Effect.
(h)    Any Change in Control shall occur.
(i)    The Borrower, the Parent Guarantor or any of their Significant
Subsidiaries shall (i) become insolvent or generally fail to pay debts as they
become due; (ii) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for the Borrower, the Parent
Guarantor or any of such Significant Subsidiaries or substantially all of the
property of any thereof, or make a general assignment for the benefit of
creditors; (iii) in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Borrower, the Parent Guarantor or any of such
Significant Subsidiaries or for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged or stayed within sixty (60) days, provided that the Borrower, the
Parent Guarantor and each such Significant Subsidiary hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any relevant proceeding during such 60‑day period to preserve,
protect and defend their rights under the Loan Documents; (iv) permit or suffer
to exist the commencement of any bankruptcy, reorganization, debt arrangement or
other case or proceeding under any bankruptcy or insolvency law, or any
dissolution, winding up or liquidation proceeding, in respect of the Borrower,
the Parent Guarantor or any such Significant Subsidiary and, if any such case or
proceeding is not commenced by the Borrower, the Parent Guarantor or such
Significant Subsidiary, such case or proceeding shall be consented to or
acquiesced in by the Borrower, the Parent Guarantor such Significant Subsidiary
or shall result in the entry of an order for relief or shall remain for sixty
(60) days undismissed and unstayed, provided that the Borrower, the Parent
Guarantor and each such Significant Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 60‑day period to preserve, protect and defend
their rights under the Loan Documents; or (v) take any corporate or partnership
action (or comparable action, in the case of any other form of legal entity)
authorizing any of the foregoing.
(j)    The obligations of the Parent Guarantor under the Guaranty shall cease to
be in full force and effect or the Parent Guarantor shall repudiate its
obligations thereunder.

9.02    Action if Bankruptcy.


95



--------------------------------------------------------------------------------




If any Event of Default described in Section 9.01(i) shall occur, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand, all of which are hereby waived by the Borrower.

9.03    Action if Other Event of Default.
If any Event of Default (other than any Event of Default described
Section 9.01(i)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Administrative Agent, upon the direction of the Requisite
Lenders, shall by written notice to the Borrower and each Lender require that
the Borrower Cash Collateralize the L/C Obligations (in an amount equal to the
then Outstanding Amount thereof) and declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment and/or, as the case may be, the
Commitments shall terminate.

9.04    Action if Event of Termination.
Upon the occurrence and continuation of any Event of Termination, the Requisite
Revolving Lenders may, by notice from the Administrative Agent to the Borrower
and the Lenders (except if an Event of Termination described in Section 9.01(i)
shall have occurred, in which case the Commitments (if not theretofore
terminated) shall, without notice of any kind, automatically terminate) require
that the Borrower Cash Collateralize the L/C Obligations (in an amount equal to
the then Outstanding Amount thereof) and declare their Commitments terminated,
and upon such declaration the Lenders shall have no further obligation to make
any Loans hereunder. Upon such termination of the Commitments, all accrued fees
and expenses shall be immediately due and payable.

9.05    Application of Proceeds.
After the exercise of remedies provided for in this Article IX (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in this Article IX), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
holders of the Obligations and their agents and counsel and all costs,
liabilities and advances made or incurred by the other holders of the
Obligations in connection therewith, together with interest on each such amount
at the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;
(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, to payment of that portion
of the Obligations constituting accrued and unpaid Letter of Credit Fees and
interest on the Loans and L/C Borrowings and fees, premiums and any interest
accrued due under any Swap Contract between any Loan Party and any Swap Bank,
payments of interest due under any Treasury Management Agreement between any
Loan Party and any Treasury Management Bank ratably among the Lenders (and, in
the case of such Swap Contracts, Swap Banks) and the L/C Issuers;
(d)    Fourth, to the payment in full in cash, pro rata, of that portion of the
Obligations constituting accrued and unpaid principal of the Loans and L/C
Borrowings, payment of scheduled periodic payments, breakage, termination or
other payments due under any Swap Contract between any Loan Party and any Swap
Bank, payments of amounts due under any Treasury Management Agreement between
any Loan Party and any Treasury Management Bank and Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders (and, in the case of such Swap Contracts
and Treasury Management Agreements, Swap Banks or Treasury Management Banks, as
applicable) and the L/C Issuers; and
(e)    Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 9.05, the Loan Parties
shall remain liable, jointly and severally, for any deficiency. Subject to
Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to the Parent Guarantor shall not be paid with amounts
received from the Parent Guarantor or the Parent Guarantor’s assets, but
appropriate


96



--------------------------------------------------------------------------------




adjustments shall be made with respect to payments from the Borrower to preserve
the allocation to Obligations otherwise set forth above in this Section.


97



--------------------------------------------------------------------------------





ARTICLE X

ADMINISTRATIVE AGENT

10.01    Appointment and Authority.
Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuers,
and neither the Borrower nor the Parent Guarantor shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

10.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01, 9.02, 9.03 and 9.04) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Requisite Lenders shall have the right, with the
written consent of Borrower (not to be unreasonably withheld) so long as no
Event of Default has occurred or is continuing, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
appointed by the Requisite Lenders as provided above and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Requisite Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, with the written
consent of the Borrower (not to be unreasonably withheld) so long as no Event of
Default has occurred or is continuing, appoint a successor. If no such successor
shall have been so appointed by the Requisite Lenders as provided above and
shall have accepted such appointment within thirty (30) days (or such earlier
day as shall be agreed by the Requisite Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as an
L/C Issuer and a Swing Line Lender. If Bank of America resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder


98



--------------------------------------------------------------------------------




with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as a Swing Line Lender, it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07    Non-Reliance on Administrative Agent and Other Lenders.


99



--------------------------------------------------------------------------------




Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

10.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

ARTICLE XI

MISCELLANEOUS

11.01    Amendments, Etc.
No amendment, modification or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or the
Parent Guarantor therefrom, shall be effective unless in writing signed by (x)
with respect to any amendment, modification or waiver of, or any consent with
respect to, any Financial Covenant, the Requisite Revolving Lenders, the
Borrower and the Parent Guarantor and acknowledged by the Administrative Agent
and (y) with respect to any amendment, modification or waiver of, or any consent
with respect to, any provision other than with respect any Financial Covenant,
the Requisite Lenders and the Borrower and the Parent Guarantor, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that
(a)    no such amendment, waiver or consent shall:


100



--------------------------------------------------------------------------------




(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02, Section 9.03 or Section 9.04)
without the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);
(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Requisite Lenders shall be necessary to
(A) amend the definition of “Default Rate”, (B) waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or (C) to
amend any Financial Covenant (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;
(iv)    change any provision of this Section 11.01(a) or the definition of
“Requisite Lenders” or the definition of “Requisite Revolving Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby;
(v)    change Section 9.05 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;
(vi)    release the Borrower or the Parent Guarantor without the written consent
of each Lender directly affected thereby; or
(vii)    without the consent of Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans (and
participations in any Swing Line Loans and L/C Obligations) (the “Requisite
Revolving Lenders”)), (i) waive any Default or Event of Default for purposes of
Section 5.02 for purposes of any Revolving Loan Borrowing or L/C Credit
Extension, (ii) amend, change, waive, discharge or terminate Section 2.01(a),
2.02, 2.03, 2.05(b)(i) or 2.06 or any term, covenant or agreement contained in
Article VIII or Article IX or (iii) amend or change any provision of this
Section 11.01(a)(vii);
(b)    unless also signed by the applicable L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;


101



--------------------------------------------------------------------------------




(c)    unless also signed by the applicable Swing Line Lender, no amendment,
waiver or consent shall affect the rights or duties of such Swing Line Lender
under this Agreement; and
(d)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i)
either Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (iv) the Requisite Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders, (v) an Increase Joinder executed by the Borrower,
the Administrative Agent and each Lender making the applicable increased
Revolving Commitment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents to the extent
necessary and appropriate to effect the provisions of Section 2.01(c)(i) and
(vi) an Add-On Term Loan Joinder Agreement executed by the Borrower, the
Administrative Agent and each Lender making the applicable Add-On Term Loan may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents to the extent necessary and appropriate
to effect the provisions of Section 2.01(c)(ii).

11.02    Notices and Other Communications; Facsimile Copies.


102



--------------------------------------------------------------------------------




(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Parent Guarantor, the Administrative Agent, an
L/C Issuer or a Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, each
Swing Line Lender, each L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE


103



--------------------------------------------------------------------------------




ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, the Parent Guarantor’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service or through the
Internet.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lenders may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and each Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.

11.03    No Waiver; Cumulative Remedies; Enforcement.


104



--------------------------------------------------------------------------------




No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all of
the Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

11.04    Expenses; Indemnity; and Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,


105



--------------------------------------------------------------------------------




delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender
(including each Swing Line Lender) and each L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or the
Parent Guarantor) other than the Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
applicable L/C Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or the Parent Guarantor, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
if the Borrower or the Parent Guarantor has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (y) arise out of any investigation, litigation or proceeding
that does not involve an act or omission of or by any Loan Party or any of its
Affiliates and is brought by an Indemnitee against any other Indemnitee;
provided that notwithstanding the foregoing provisions of this clause (y), such
indemnity shall be available with respect to any Indemnitee to such action that
was acting in its capacity as Administrative Agent, an Arranger or other agency
capacity. Without limiting the provisions of


106



--------------------------------------------------------------------------------




Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and any Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05    Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises


107



--------------------------------------------------------------------------------




its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and
their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of clause (b) of this Section, (ii) by way of participation in
accordance with the provisions of clause (d) of this Section or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
clause (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (e) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this clause (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in clause (b)(i)(B) of this Section in the aggregate or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of Term Loans unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lenders’ rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility and term loan facility provided hereunder


108



--------------------------------------------------------------------------------




and any separate revolving credit or term loan facilities provided pursuant to
the terms of Section 2.01(c);
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender with a Commitment in respect of the Commitment
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;
(C)    the consent of each L/C Issuer and each Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of any Revolving Commitment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent Guarantor, the Borrower or any of the Parent Guarantor’s or
Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender


109



--------------------------------------------------------------------------------




hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuers shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.


110



--------------------------------------------------------------------------------




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation); provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 11.13 as if it were an assignee
under clause (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other Lender serving as an L/C Issuer assigns all of its
Commitment and Loans pursuant to clause (b) above, Bank of America or such other
Lender may, (i) upon thirty (30) days’ notice to the Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Borrower,
resign as Swing Line Lender, in the case of Bank of America. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder if such appointed Lender so agrees; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or such other Lender as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America or such other Lender resigns as
L/C Issuer, it shall retain all the rights, powers, privileges


111



--------------------------------------------------------------------------------




and duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as a Swing Line Lender,
it shall retain all the rights of a Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (1) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (2) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that other than disclosure to any Governmental Authority with
regulatory authority over the Administrative Agent, any L/C Issuer, any Arranger
and/or any Lender, unless specifically prohibited by applicable laws,
regulations or court order from so doing, the Administrative Agent, the
applicable L/C Issuer, the applicable Arranger or the applicable Lender, as the
case may be, shall make reasonable efforts to notify the Borrower of any such
disclosure, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Loan Party and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent, the L/C Issuers and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, the L/C Issuers and the Lenders in


112



--------------------------------------------------------------------------------




connection with the administration of this Agreement and the other Loan
Documents, Letters of Credit and the Commitments.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08    Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or the Parent Guarantor against any and all of the obligations of the Borrower
or the Parent Guarantor now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, such L/C Issuer or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or the Parent Guarantor
may be contingent or unmatured or are owed to a branch office or Affiliate of
such Lender or such L/C Issuer different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each of the Lenders and the L/C Issuers
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.09    Interest Rate Limitation.


113



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or any of the L/C Issuers, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer or the applicable Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

11.13    Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND THE PARENT GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR THE PARENT GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND THE PARENT GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN


114



--------------------------------------------------------------------------------




SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Right to Trial by Jury.


115



--------------------------------------------------------------------------------




EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16    Electronic Execution.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

11.17    USA PATRIOT Act.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a written request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

11.18    No Advisory or Fiduciary Relationship.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) none of the Administrative
Agent, the Arrangers and the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (c) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases,
any claims that it may have against the Administrative Agent, any of the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.19    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any party hereto that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.

11.20    Amendment and Restatement.
The parties hereto agree that, on the Effectiveness Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (a) the Existing Credit Agreement shall be deemed to be
amended and restated in its entirety pursuant to this Agreement; (b) all
Obligations under the Existing Credit Agreement outstanding on the Effectiveness
Date shall in all respects be continuing and shall be deemed to Obligations
outstanding hereunder, except as modified hereby; and (c) all references in the
other Loan Documents to the Existing Credit Agreement shall be deemed to refer
without further amendment to this Agreement.
[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:    SPIRIT AEROSYSTEMS, INC.
By: /s/    Stacy
Hall                                                             
Name:    Stacy Hall
Title:    Treasurer


PARENT GUARANTOR:    SPIRIT AEROSYSTEMS HOLDINGS, INC.
By: /s/    Stacy
Hall                                                             
Name:    Stacy Hall
Title:    Treasurer


116



--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/    Kevin L. Ahart                                                      
Name:    Kevin L. Ahart
Title:    Vice President


SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






LENDERS:    BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and an L/C Issuer
By: /s/    Mukesh Singh                                                       
Name:    Mukesh Singh
Title:    Vice President
 


SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as a Lender and an L/C Issuer
By: /s/ Donna DeMagistris                                                
Name:    Donna DeMagistris
Title:    Authorized Signatory




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as a Lender
By: /s/ Michelle C. Phillips                                               
Name:    Michelle C. Phillips
Title:    Execution Head & Director



 


SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as a Lender
By: /s/ Brian Reed                                                             
Name:    Brian Reed
Title:    Vice President





SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A.,
as a Lender
By: /s/ Michael King                                                         
Name:    Michael King
Title:    Authorized Signatory





SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Lender
By: /s/ Sinan Tarlan                                                           
Name:    Sinan Tarlan
Title:    Authorized Signatory
 


SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
By: /s/ Thomas J Sterr                                                       
Name:    Thomas J Sterr
Title:    Authorized Signatory




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






COMPASS BANK,
as a Lender
By: /s/ Daniel Feldman                                                      
Name:    Daniel Feldman
Title:    Vice President
 




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Tim Landro                                                            
Name:    Tim Landro
Title:    Vice President
 


SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a Lender
By: /s/ Ryan Zimmerman                                                  
Name:    Ryan Zimmerman
Title:    Vice President




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






FIFTH THIRD BANK, an Ohio banking corporation,
as a Lender
By: /s/ Timothy Sackson                                                 
Name:    Timothy Sackson
Title:    VP




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY,
as a Lender
By: /s/ John K. Perez                                                         
Name:    John K. Perez
Title:    Senior Vice President
 




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






PNC BANK, N.A.,
as a Lender
By: /s/ Matt Corcoran                                                        
Name:    Matt Corcoran
Title:    Sr. Vice President
 




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender
By: /s/ Justin
Lien                                                              
Name:    Justin Lien
Title:    Director




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON,
as a Lender
By: /s/ John T. Smathers                                                    
Name:    John T. Smathers
Title:    First Vice President




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






COMERICA BANK,
as a Lender
By: /s/ Mark J Leveille                                                      
Name:    Mark J Leveille
Title:    Vice President




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






INTRUST BANK, N.A.,
as a Lender
By: /s/ Roger G. Eastwood                                                
Name:    Roger G. Eastwood
Title:    Division Director
 




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
By: /s/ Doreen Barr                                                            
Name:     Doreen Barr
Title:    Authorized Signatory


By: /s/ Lorenz Meier                                                          
Name:    Lorenz Meier
Title:    Authorized Signatory




SPIRIT AEROSYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT